Exhibit 10.1

EXECUTION VERSION

U.S.$ 14,600,000,000

TERM LOAN AGREEMENT

Dated as of December 20, 2018

Among

ALTRIA GROUP, INC.

and

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

* * * * * * * * * *

JPMORGAN CHASE BANK, N.A.

as Sole Lead Arranger and Sole Bookrunner

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.01

 

Certain Defined Terms

     1  

Section 1.02

 

Computation of Time Periods

     16  

Section 1.03

 

Accounting Terms

     16  

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

     16  

Section 2.01

 

Obligation to Make Advances

     16  

Section 2.02

 

Making the Advances

     17  

Section 2.03

 

Repayment of Advances

     18  

Section 2.04

 

Interest on Advances

     18  

Section 2.05

 

Additional Interest on LIBO Rate Advances

     19  

Section 2.06

 

Conversion of Advances

     19  

Section 2.07

 

Fees

     20  

Section 2.08

 

Alternate Rate of Interest

     20  

Section 2.09

 

Optional Termination or Reduction of the Commitments; Optional Prepayments

     21  

Section 2.10

 

Mandatory Reduction of the Commitments; Mandatory Prepayment of Advances

     22  

Section 2.11

 

Increased Costs

     22  

Section 2.12

 

Illegality

     23  

Section 2.13

 

Payments and Computations

     24  

Section 2.14

 

Taxes

     25  

Section 2.15

 

Sharing of Payments, Etc.

     27  

Section 2.16

 

Defaulting Lenders

     27  

Section 2.17

 

Evidence of Debt

     28  

Section 2.18

 

Use of Proceeds

     29  

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

     29  

Section 3.01

 

Conditions Precedent to Effectiveness

     29  

Section 3.02

 

Conditions Precedent to Borrowing

     31  

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

     32  

Section 4.01

 

Representations and Warranties of Altria

     32  

ARTICLE V

 

COVENANTS OF ALTRIA

     34  

Section 5.01

 

Affirmative Covenants

     34  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 5.02

 

Negative Covenants

     36  

ARTICLE VI

 

EVENTS OF DEFAULT

     37  

Section 6.01

 

Events of Default

     37  

Section 6.02

 

Lenders’ Rights upon Event of Default

     39  

Section 6.03

 

Limited Conditionality Period

     39  

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

     40  

Section 7.01

 

Authorization and Action

     40  

Section 7.02

 

Administrative Agent’s Reliance, Etc.

     40  

Section 7.03

 

JPMCB and Affiliates

     41  

Section 7.04

 

Lender Credit Decision

     41  

Section 7.05

 

Indemnification

     41  

Section 7.06

 

Successor Administrative Agent

     42  

Section 7.07

 

[Reserved.]

     42  

Section 7.08

 

Posting of Communications

     42  

ARTICLE VIII

 

MISCELLANEOUS

     44  

Section 8.01

 

Amendments, Etc.

     44  

Section 8.02

 

Notices, Etc.

     44  

Section 8.03

 

No Waiver; Remedies

     45  

Section 8.04

 

Costs and Expenses

     45  

Section 8.05

 

Right of Set-Off

     46  

Section 8.06

 

Binding Effect

     47  

Section 8.07

 

Assignments and Participations

     47  

Section 8.08

 

Governing Law

     50  

Section 8.09

 

Execution in Counterparts

     50  

Section 8.10

 

Jurisdiction, Etc.

     50  

Section 8.11

 

Confidentiality

     51  

Section 8.12

 

Integration

     51  

Section 8.13

 

USA Patriot Act Notice

     51  

Section 8.14

 

No Fiduciary Duty

     52  

Section 8.15

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     52  

SCHEDULE

 

Schedule I    —      List of Commitments and Applicable Lending Offices

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

EXHIBITS

 

Exhibit A-1    —     

Form of Tranche I Note

Exhibit A-2    —     

Form of Tranche II Note

Exhibit B    —     

Form of Notice of Borrowing

Exhibit C    —     

Form of Assignment and Acceptance

Exhibit D    —     

Form of Guarantee

Exhibit E-1    —     

Form of Opinion of Counsel for Altria

Exhibit E-2    —     

Form of Opinion of Counsel for Altria

Exhibit E-3    —     

Form of Opinion of Counsel for Guarantor

Exhibit F    —     

Form of Opinion of Counsel for the Administrative Agent

Exhibit G    —     

Form of Confidentiality Agreement

 

 

iii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

This TERM LOAN AGREEMENT (this “Agreement”), dated as of December 20, 2018, is
entered into by and among ALTRIA GROUP, INC., a Virginia corporation (“Altria”),
the banks, financial institutions and other institutional lenders listed on the
signature pages hereof (the “Initial Lenders”) and other Lenders from time to
time party hereto, and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Altria has requested that the Lenders provide a senior unsecured term
loan facility, and the Lenders have indicated their willingness to lend on the
terms and subject to the conditions set forth herein;

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent’s Account” means the account of the Administrative Agent
(a) maintained by the Administrative Agent, at JPMorgan Chase Bank, N.A., Loan
and Agency, 1111 Fannin Street, Houston, Texas 77002, Account No.
9008113381H0301, Reference: Altria Group, Inc., Attention: Account Manager, or
(b) as is designated in writing from time to time by the Administrative Agent,
to Altria and the Lenders for such purpose.

“Advance” means an advance by a Lender to Altria as part of a Borrowing and
refers to a Base Rate Advance or a LIBO Rate Advance (each of which shall be a
“Type” of Advance).

“Agreement” means this Term Loan Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Altria or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Commitment Fee Rate” means, for any period, a percentage per annum
equal to the percentage set forth below determined by reference to the higher of
the ratings of Altria’s long-term senior unsecured debt from (i) Standard &
Poor’s and (ii) Moody’s, in each case in effect from time to time during such
period:

 



--------------------------------------------------------------------------------

Long-Term Senior Unsecured Debt Rating

   Applicable Commitment
Fee Rate  

A- and A3 or higher

     0.090 % 

BBB+ and Baa1

     0.100 % 

Lower than BBB+ and Baa1

     0.150 % 

provided that if no rating is available on any date of determination from
Moody’s and Standard & Poor’s or any other nationally recognized statistical
rating organization designated by Altria and reasonably satisfactory to the
Administrative Agent, the Applicable Commitment Fee Rate shall be 0.150%.

“Applicable Interest Rate Margin” means for any Interest Period a percentage per
annum equal to the percentage set forth below as determined by reference to the
higher of the ratings of Altria’s long-term senior unsecured debt from
(i) Standard & Poor’s and (ii) Moody’s, in each case in effect from time to time
during such Interest Period:

 

Rating

   Pricing Grid        Applicable Margin
– LIBO Rate
Advance (percent
per annum)     Applicable Margin
– Base Rate
Advance (percent
per annum)  

A- and A3 or higher

     1.000 %      0.000 % 

BBB+ and Baa1

     1.125 %      0.125 % 

Lower than BBB+ and Baa1

     1.250 %      0.250 % 

provided that if no rating is available on any date of determination from
Moody’s and Standard & Poor’s or any other nationally recognized statistical
rating organization designated by Altria and reasonably satisfactory to the
Administrative Agent, the Applicable Interest Rate Margin shall be determined as
if Altria’s long-term senior unsecured debt rating were lower than BBB+ and
Baa1.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Advance.

“Asset Sale” means the sale, transfer, license, lease or other disposition of
any property by any Person, including any sale and leaseback transaction and any
sale of capital stock (other than any issuance by such Person of its own capital
stock, but including an issuance of capital stock by a Subsidiary of such
Person), but excluding:

(a) the sale, transfer, license, lease or other disposition (collectively,
“Transfers”) of inventory, plants, equipment and other property (including cash
and cash equivalents) in the ordinary course of business or specifically
disclosed prior to the Effective Date in Altria’s or any of its Subsidiaries’
publicly-available filings with the Securities and Exchange Commission, and

 

2



--------------------------------------------------------------------------------

(b) any Transfer that results in Net Cash Proceeds of less than $100,000,000 per
Transfer or related or series of Transfers and that, together with all other
Transfers during the same fiscal year excluded under this clause (b) results in
Net Cash Proceeds of not greater than $250,000,000.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(i) the Prime Rate; and

(ii) 1/2 of one percent per annum above the NYFRB Rate; and

(iii) the LIBO Screen Rate for a one-month Interest Period.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.04(a)(i).

“Base Rate Interest” has the meaning specified in Section 2.04(a)(i).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Class and Type made pursuant to Section 2.01.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Advances, on which dealings are carried on in the
London interbank market and banks are open for business in London.

“Capital Lease Obligations” has the meaning specified in clause (b) of the
definition of the term “Debt” below.

 

3



--------------------------------------------------------------------------------

“Capital Markets Financing Transaction” means the sale for cash or cash
equivalents, in a public offering registered under the Securities Act of 1933,
as amended, or an offering exempt from registration pursuant to Section 4(a)(2),
Rule 144A or Regulation S thereunder, of capital stock issued by Altria or
notes, debentures or other debt securities issued by or guaranteed by Altria
having a maturity in excess of one year, offered in the domestic or foreign
capital markets.

“Civil Asset Forfeiture Reform Act” means the Civil Asset Forfeiture Reform Act
of 2000 (18 U.S.C. Sections 983 et seq.), as amended from time to time, and any
successor statute.

“Class” (x) when used in connection with any Advance or Borrowing, refers to
whether such Advance, or the Advances comprising such Borrowing, are Tranche I
Advances or Tranche II Advances or (y) when used with respect to any Commitment,
refers to whether such Commitment is a Tranche I Commitment or a Tranche II
Commitment.

“Commitment” means, for each Lender, the sum of its Tranche I Commitment and its
Tranche II Commitment.

“Consolidated EBITDA” means, for any accounting period, the consolidated net
earnings (or loss) of Altria and its Subsidiaries plus, without duplication and
to the extent included as a separate item on Altria’s consolidated statements of
earnings or consolidated statements of cash flows in the case of clauses
(a) through (e) for such period, the sum of (a) provision for income taxes,
(b) interest and other debt expense, net, (c) depreciation expense,
(d) amortization of intangibles, (e) any extraordinary, unusual or non-recurring
expenses or losses or any similar expense or loss subtracted from “Gross profit”
in the calculation of “Net earnings” and (f) the portion of loss included on
Altria’s consolidated statements of earnings of any Person (other than a
Subsidiary of Altria) in which Altria or any of its Subsidiaries has an
ownership interest and any cash that is actually received by Altria or such
Subsidiary from such Person in the form of dividends or similar distributions,
and minus, without duplication, the sum of (x) to the extent included as a
separate item on Altria’s consolidated statements of earnings for such period,
any extraordinary, unusual or non-recurring income or gains or any similar
income or gain added to “Gross profit” in the calculation of “Net earnings,” and
(y) the portion of income included on Altria’s consolidated statements of
earnings of any Person (other than a Subsidiary of Altria) in which Altria or
any of its Subsidiaries has an ownership interest, except to the extent that any
cash is actually received by Altria or such Subsidiary from such Person in the
form of dividends or similar distributions, all as determined on a consolidated
basis in accordance with accounting principles generally accepted in the United
States for such period, except that if there has been a material change in an
accounting principle as compared to that applied in the preparation of the
financial statements of Altria and its Subsidiaries as at and for the year ended
December 31, 2017, then such new accounting principle shall not be used in the
determination of Consolidated EBITDA. A material change in an accounting
principle is one that, in the year of its adoption, changes Consolidated EBITDA
for any quarter in such year by more than 10%.

“Consolidated Interest Expense” means, for any accounting period, total interest
expense of Altria and its Subsidiaries with respect to all outstanding Debt of
Altria and its Subsidiaries during such period, all as determined on a
consolidated basis for such period and in

 

4



--------------------------------------------------------------------------------

accordance with accounting principles generally accepted in the United States
for such period, except that if there has been a material change in an
accounting principle as compared to that applied in the preparation of the
financial statements of Altria and its Subsidiaries as at and for the year ended
December 31, 2017, then such new accounting principle shall not be used in the
determination of Consolidated Interest Expense. A material change in an
accounting principle is one that, in the year of its adoption, changes
Consolidated Interest Expense for any quarter in such year by more than 10%.

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Altria and its Subsidiaries, less goodwill and
other intangible assets, the minority interests of other Persons in such
Subsidiaries and non-recourse debt of Altria and its Subsidiaries, all as
determined in accordance with accounting principles generally accepted in the
United States, except that if there has been a material change in an accounting
principle as compared to that applied in the preparation of the financial
statements of Altria and its Subsidiaries as at and for the year ended
December 31, 2017, then such new accounting principle shall not be used in the
determination of Consolidated Tangible Assets. A material change in an
accounting principle is one that, in the year of its adoption, changes
Consolidated Tangible Assets at any quarter in such year by more than 10%.

“Controlled Substances Act” means the Controlled Substances Act (21 U.S.C.
Sections 801 et seq.), as amended from time to time, and any successor statute.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.06 or 2.12.

“Cronos” means Cronos Group Inc., a corporation organized and existing under the
laws of the Province of Ontario.

“Cronos Closing Date” means the date on which the Cronos Investment is
consummated, with or without a Borrowing under the Tranche II Commitments.

“Cronos Investment” means the acquisition of 45% of the capital stock of Cronos
by Altria Summit LLC pursuant to the Cronos Subscription Agreement.

“Cronos Material Adverse Effect” means “Material Adverse Effect” as defined in
the Cronos Subscription Agreement.

“Cronos Subscription Agreement” means the subscription agreement by and among
Cronos, Altria Summit LLC and Altria as in effect on December 7, 2018.

“Cronos Subscription Agreement Representations” means such of the
representations made by Cronos in the Cronos Subscription Agreement as are
material to the interests of the Lenders, but only to the extent that Altria (or
an affiliate of Altria) has the right to terminate Altria’s (or Altria’s
affiliate’s) obligations under the Cronos Subscription Agreement as a result of
the breach of such representations in the Cronos Subscription Agreement.

“Debt” means, without duplication, (a) indebtedness for borrowed money or for
the deferred purchase price of property or services, whether or not evidenced by
bonds,

 

5



--------------------------------------------------------------------------------

debentures, notes or similar instruments, (b) obligations as lessee under leases
that, in accordance with accounting principles generally accepted in the United
States, are recorded as capital leases under the FASB Accounting Standards
Codification ® (“ASC”) Topic 840 or finance leases under ASC Topic 842 (“Capital
Lease Obligations”), (c) obligations as an account party or applicant under
letters of credit (other than trade letters of credit incurred in the ordinary
course of business) to the extent such letters of credit are drawn and not
reimbursed within five Business Days of such drawing, (d) the aggregate
principal (or equivalent) amount of financing raised through outstanding
securitization financings of accounts receivable, and (e) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss (including by way of (i) granting a security interest or other Lien
on property or (ii) having a reimbursement obligation under or in respect of a
letter of credit or similar arrangement (to the extent such letter of credit is
not collateralized by assets (other than Operating Assets) having a fair value
equal to the amount of such reimbursement obligation), in any case in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (a), (b), (c) or (d) above). For the avoidance of doubt, the following
shall not constitute “Debt” for purposes of this Agreement: (A) any obligation
that is fully non-recourse to Altria or any of its Subsidiaries,
(B) intercompany debt of Altria or any of its Subsidiaries, (C) any appeal bond
or other arrangement to secure a stay of execution on a judgment or order,
provided that any such appeal bond or other arrangement issued by a third party
in connection with such arrangement shall constitute Debt to the extent Altria
or any of its Subsidiaries has a reimbursement obligation to such third party
that is not collateralized by assets (other than Operating Assets) having a fair
value equal to the amount of such reimbursement obligation, (D) unpaid
judgments, or (E) defeased indebtedness.

“Debt Facility” shall mean any debt facility with a term exceeding 364 days
entered into by Altria after the Effective Date in the commercial bank market,
other than (a) the issuance of commercial paper or other short-term debt
programs and (b) any domestic or foreign working capital facility. For the
avoidance of doubt, any borrowings pursuant to the Revolving Credit Agreement or
its replacement with an aggregate commitment amount not exceeding $3,000,000,000
shall not constitute a “Debt Facility” for purposes of this Agreement.

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Commitments within one Business Day of the date required to be funded by it
hereunder, (b) notified Altria or the Administrative Agent in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations either under this Agreement or generally
under agreements in which it has committed to extend credit, (c) failed, within
three Business Days after written request by the Administrative Agent (whether
acting on its own behalf or at the reasonable request of Altria (it being
understood that the Administrative Agent shall comply with any such reasonable
request)), to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Advances; provided that any such
Lender shall cease to be a Defaulting Lender under this clause (c) upon receipt
of such confirmation by the Administrative Agent, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three

 

6



--------------------------------------------------------------------------------

Business Days of the date when due, unless such amount is the subject of a good
faith dispute, (e) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it or (f) has become the subject of a Bail-In Action. No Lender shall be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or a parent company thereof by a Governmental Authority
or an instrumentality thereof.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to Altria and the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country that is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$10,000,000,000; (ii) a commercial bank organized under the laws of any other
country that is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $10,000,000,000, provided that
such bank is acting through a branch or agency located in the country in which
it is organized or another country that is also a member of the OECD or the
Cayman Islands; (iii) the central bank of any country that is a member of the
OECD; (iv) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $6,000,000,000; (v) an insurance company organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $10,000,000,000; (vi) any Lender; (vii) an affiliate of any
Lender; and (viii) any other bank, commercial finance company, insurance company
or other Person approved in writing by Altria,

 

7



--------------------------------------------------------------------------------

which approval shall be notified to the Administrative Agent; provided, however,
that the term “Eligible Assignee” shall not include a Defaulting Lender or an
affiliate of a Defaulting Lender.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of Altria’s controlled group, or under common control with Altria, within
the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (d)
the cessation of operations at a facility of Altria or any of their ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by Altria or any of their ERISA Affiliates from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions set forth in Section 430(k) of
the Internal Revenue Code or Section 303(k) or 4068 of ERISA to the creation of
a lien upon property or rights to property of Altria or any of their ERISA
Affiliates for failure to make a required payment to a Plan are satisfied;
(g) the failure to satisfy the minimum funding standards under Section 412 or
430 of the Internal Revenue Code or Section 302 or 303 of ERISA, whether or not
waived; or (h) the termination of a Plan by the PBGC pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Altria and the Administrative Agent.

 

8



--------------------------------------------------------------------------------

“Eurodollar Rate Reserve Percentage” for any Interest Period, for all LIBO Rate
Advances comprising part of the same Borrowing, means, the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
LIBO Rate Advances is determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as enacted
as of the date hereof (without regard to the delayed effective date of such
provisions) or any amended or successor version that is substantively comparable
and, in each case, regulations promulgated thereunder or official
interpretations thereof or any agreement entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code.

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means the guarantee agreement issued by the Guarantor in favor of
the Lenders, substantially in the form of Exhibit D hereto.

“Guarantor” means Philip Morris USA Inc., a Virginia corporation.

“Home Jurisdiction Withholding Taxes” means withholding for United States
federal income taxes, United States federal back-up withholding taxes and United
States withholding taxes.

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Borrowing, the period commencing on the date of

 

9



--------------------------------------------------------------------------------

such LIBO Rate Advance or the date of Conversion of any Base Rate Advance into
such LIBO Rate Advance or the last day of the preceding Interest Period
applicable to such Advance and ending on the last day of the period selected by
Altria pursuant to the provisions below. The duration of each such Interest
Period shall be one week, one, two, three or six months, or, if available to all
Lenders, twelve months, as Altria may select upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period; provided, however,
that:

(a) Altria may not select any Interest Period that ends after the Maturity Date;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“JUUL” means JUUL Labs, Inc., a Delaware corporation.

“JUUL Investment” means the acquisition of 35% of JUUL’s outstanding capital
stock (disregarding vested and unvested convertible securities) by Altria
Enterprises LLC pursuant to the JUUL Purchase Agreement.

“JUUL Purchase Agreement” means the Class C-1 Common Stock Purchase Agreement
dated as of the Effective Date by and among JUUL, Altria and Altria Enterprises
LLC, a Virginia limited liability company, as in effect on the Effective Date.

“Lenders” means the Initial Lenders and their respective successors and
permitted assignees.

“LIBO Rate” means, with respect to any LIBO Rate Advance for any Interest
Period, the LIBO Screen Rate at approximately 11:00 A.M. (London time), two
Business Days prior to the commencement of such Interest Period.

“LIBO Rate Advance” means an Advance that bears interest as provided in
Section 2.04(a)(ii).

“LIBO Rate Interest” has the meaning specified in Section 2.04(a)(ii).

 

10



--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for any day and time, with respect to any LIBO Rate
Advance for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period, displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien” has the meaning specified in Section 5.02(a)(i).

“Major Subsidiary” means any Subsidiary (a) more than 50% of the voting
securities of which is owned directly or indirectly by Altria, (b) which is
organized and existing under, or has its principal place of business in, the
United States or any political subdivision thereof, Canada or any political
subdivision thereof, any country which is a member of the European Union on the
date hereof (other than Greece, Portugal or Spain) or any political subdivision
thereof, or Switzerland, Norway or Australia or any of their respective
political subdivisions, and (c) which has at any time total assets (after
intercompany eliminations) exceeding $1,000,000,000.

“Margin Stock” means margin stock, as such term is defined in Regulation U.

“Maturity Date” means December 19, 2019.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Altria or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions, such plan
being maintained pursuant to one or more collective bargaining agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Altria or
any ERISA Affiliate and at least one Person other than Altria and the ERISA
Affiliates or (b) was so maintained and in respect of which Altria or any ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale (i) all cash proceeds actually paid to or
actually received by Altria or one or more of its wholly-owned Subsidiaries (or
other Subsidiaries to the extent that Altria has the ability to compel the
distribution or transfer of such cash proceeds from such Subsidiary to Altria or
one of Altria’s wholly-owned Subsidiaries), in each case, from a Person other
than Altria or one of its Subsidiaries in respect of such Asset Sale

 

11



--------------------------------------------------------------------------------

(including any cash proceeds received as income or other proceeds from any
non-cash proceeds of any Asset Sale as and when received),

less, without duplication and only to the extent not already deducted in
arriving at the amount referred to in clause (i) above, (ii) the sum of

(A) the amount, if any, of all taxes (other than income taxes) and all income
taxes (as estimated in good faith by a senior financial or senior accounting
officer of Altria giving effect to the overall tax position of Altria and its
Subsidiaries), and customary fees, brokerage fees, commissions, costs and other
expenses, that are incurred in connection with such Asset Sale and are payable
by Altria or one or more of its Subsidiaries,

(B) appropriate amounts that must be set aside as a reserve in accordance with
accounting principles generally accepted in the United States of America against
any liabilities reasonably estimated to be payable and associated with such
Asset Sale, and

(C) any payments to be made by Altria or one or more of its Subsidiaries as
agreed between Altria or such Subsidiaries, as applicable, and the purchaser of
any assets subject to an Asset Sale in connection therewith, and

(b) with respect to any Capital Markets Financing Transaction, all cash proceeds
received by Altria or one or more of its wholly-owned Subsidiaries (or other
Subsidiaries to the extent that Altria has the ability to compel the
distribution or transfer of such cash proceeds from such Subsidiary to Altria or
one of Altria’s wholly-owned Subsidiaries) from a Person other than Altria or
one of its Subsidiaries in respect of such Capital Markets Financing Transaction
(including cash proceeds as and when subsequently received at any time in
respect of such Capital Markets Financing Transaction from noncash consideration
initially received or otherwise), less underwriting discounts and commissions or
placement fees, investment banking fees, legal fees, consulting fees, accounting
fees and other customary fees and expenses directly incurred by Altria or one or
more of its wholly-owned Subsidiaries, as applicable, in connection therewith.

“Note” means a promissory note of Altria payable to the order of any Lender,
delivered pursuant to a request made under Section 2.17 in substantially the
form of Exhibit A-1 or Exhibit A-2 hereto, as applicable, evidencing the
aggregate indebtedness of Altria to such Lender resulting from the Advances made
by such Lender to Altria.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if neither of such rates is published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 A.M. (New York City time) on

 

12



--------------------------------------------------------------------------------

such day received by the Administrative Agent, from a federal funds broker of
recognized standing selected by it.

“Operating Assets” means, for any accounting period, any assets included in the
consolidated balance sheet of Altria and its Subsidiaries as “Inventories,” or
“Property, plant and equipment” or “Receivables” for such period.

“Other Taxes” has the meaning specified in Section 2.14(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight LIBO rate borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate); provided, that if the Overnight Bank Funding Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Patriot Act” has the meaning specified in Section 8.13.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Register” has the meaning specified in Section 8.07(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Required Lenders” means at any time Lenders owed at least 50.1% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having at least 50.1% of the
Commitments.

“Required Tranche I Lenders” means at any time Lenders owed at least 50.1% of
the then aggregate unpaid principal amount of the Tranche I Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least 50.1% of the Tranche I Commitments.

 

13



--------------------------------------------------------------------------------

“Required Tranche II Lenders” means at any time Lenders owed at least 50.1% of
the then aggregate unpaid principal amount of the Tranche II Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least 50.1% of the Tranche II Commitments.

“Revolving Credit Agreement” means that Credit Agreement, dated as of August 1,
2018, among Altria, the lenders and agents party thereto, and JPMCB, as
administrative agent.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject or target of any Sanctions (at the Effective Date, Crimea,
Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the United Nations
Security Council, the European Union, any European Union member state or Her
Majesty’s Treasury of the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country, to the extent such Person is subject to
Sanctions, or (c) any Person controlled or more than 50% owned by any such
Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Altria or
any ERISA Affiliate and no Person other than Altria and the ERISA Affiliates or
(b) was so maintained and in respect of which Altria or any ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

“Specified Representations” means the representations and warranties set forth
in Section 4.01(a), Section 4.01(b)(other than with respect to any contractual
restriction binding on or affecting Altria), Section 4.01(d), Section 4.01(g)
and the last sentence of Section 4.01(h).

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor to its ratings agency business.

“Subsidiary” of any Person means any corporation or limited liability company of
which (or in which) more than 50% of the outstanding equity interests having
voting power to elect a majority of the Board of Directors of such entity
(irrespective of whether at the time equity interests of any other class or
classes of such entity shall or might have voting power upon the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person, by such Person and one or more of its other Subsidiaries or by one
or more of such Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 2.14.

 

14



--------------------------------------------------------------------------------

“Term Loan Fee Letter” means the fee letter by and between Altria and JPMCB
dated the date hereof.

“Tranche I Advance” means an Advance made pursuant to Section 2.01(a).

“Tranche I Commitment” means as to any Lender (i) the Dollar amount set forth
under the heading “Tranche I Commitment” opposite such Lender’s name on Schedule
I hereto or (ii) if such Lender has entered into an Assignment and Acceptance,
the Dollar amount set forth for such Lender under the heading “Tranche I
Commitment” in the Register maintained by the Administrative Agent pursuant to
Section 8.07(d), in each case as such amount may be reduced pursuant to
Section 2.01, 2.09 or 2.10.

“Tranche I Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Effective Date, the aggregate amount of such Lender’s
Tranche I Commitments at such time and (b) thereafter, the sum of the aggregate
then unpaid principal amount of such Lender’s Tranche I Advances.

“Tranche II Advance” means an Advance made pursuant to Section 2.01(b).

“Tranche II Closing Date” means the first date on which all conditions precedent
set forth in Section 3.02 with respect to a Borrowing pursuant to
Section 2.01(b) are satisfied or waived in accordance with Section 8.01.

“Tranche II Commitment” means as to any Lender (i) the Dollar amount set forth
under the heading “Tranche II Commitment” opposite such Lender’s name on
Schedule I hereto or (ii) if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender under the heading
“Tranche II Commitment” in the Register maintained by the Administrative Agent
pursuant to Section 8.07(d), in each case as such amount may be reduced pursuant
to Section 2.01, 2.09 or 2.10.

“Tranche II Commitment Availability Period” means the period from and including
the Effective Date to the earliest of (a) the Outside Date (as defined in the
Cronos Subscription Agreement) and (b) the date of termination of the Commitment
of each Lender to make Advances pursuant to Section 2.09 or 6.02.

“Tranche II Commitment Termination Date” means the earliest of (a) the Outside
Date (as defined in the Cronos Subscription Agreement) and (b) the date of
termination of the Commitment of each Lender to make Advances pursuant to
Section 2.09 or 6.02.

“Tranche II Exposure” means, with respect to any Lender at any time, an amount
equal to (a) until the Tranche II Closing Date, the aggregate amount of such
Lender’s Tranche II Commitments at such time and (b) thereafter, the sum of the
aggregate then unpaid principal amount of such Lender’s Tranche II Advances.

“Withholding Agent” means Altria, the Guarantor and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority

 

15



--------------------------------------------------------------------------------

from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

Section 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America, except that if there has been a
material change in an accounting principle affecting the definition of an
accounting term as compared to that applied in the preparation of the financial
statements of Altria as of and for the year ended December 31, 2017, then such
new accounting principle shall not be used in the determination of the amount
associated with that accounting term. A material change in an accounting
principle is one that, in the year of its adoption, changes the amount
associated with the relevant accounting term for any quarter in such year by
more than 10%. For the avoidance of doubt, any obligations relating to a lease
accounted for by Altria as an operating lease under ASC Topic 840 or under ASC
Topic 842 shall be accounted for as an operating lease and not a Capital Lease
Obligation.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01 Obligation to Make Advances. (a) Each Lender with a Tranche I
Commitment severally agrees, on the terms and conditions hereinafter set forth,
to make Advances in Dollars to Altria on the Effective Date, in an aggregate
amount not to exceed at any time outstanding such Lender’s Tranche I Commitment.
Each Borrowing made pursuant to this Section 2.01(a) shall consist of Tranche I
Advances made simultaneously by the Lenders ratably according to their
respective Tranche I Commitments. Tranche I Advances made pursuant to this
Section 2.01(a) that are repaid or prepaid may not be reborrowed. Upon the
making of any Tranche I Advance by a Lender, such Lender’s Tranche I Commitment
shall be permanently reduced by an amount equal to such Tranche I Advance and
any Tranche I Commitment not drawn on the Effective Date shall terminate.

(b) Each Lender with a Tranche II Commitment severally agrees, on the terms and
conditions hereinafter set forth, to make Advances in Dollars to Altria on the
Tranche II Closing Date, provided such date is a Business Day during the Tranche
II Commitment Availability Period, in an aggregate amount not to exceed at any
time outstanding such Lender’s Tranche II Commitment. Each Borrowing made
pursuant to this Section 2.01(b) shall consist of Tranche II Advances made
simultaneously by the Lenders ratably according to their respective Tranche II
Commitments. Tranche II Advances made pursuant to this Section 2.01(b) that are
repaid or prepaid may not be reborrowed. Upon the making of any Tranche II
Advance by a Lender, such Lender’s Tranche II Commitment shall be permanently
reduced by an amount equal to such Tranche II Advance and any Tranche II
Commitment not drawn on the Tranche II Closing Date shall terminate.

 

16



--------------------------------------------------------------------------------

(c) Each Advance shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $50,000,000.

Section 2.02 Making the Advances. (a) Notice of Borrowing. Each Borrowing shall
be made on notice, given not later than (x) 11:00 A.M. (New York City time) on
the third Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing consisting of LIBO Rate Advances unless otherwise agreed by the
Administrative Agent, or (y) 9:00 A.M. (New York City time) on the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
by Altria to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telecopier or e-mail. Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by telephone, confirmed immediately in writing,
by telecopier or e-mail in substantially the form of Exhibit B hereto,
specifying therein the requested:

(i) date of such Borrowing,

(ii) Class and Type of Advances comprising such Borrowing,

(iii) aggregate amount of such Borrowing, and

(iv) in the case of a Borrowing consisting of LIBO Rate Advances, the initial
Interest Period for each such Advance. Notwithstanding anything herein to the
contrary, Altria may not select LIBO Rate Advances for any Borrowing if the
obligation of the Lenders to make LIBO Rate Advances shall then be suspended
pursuant to Section 2.12.

(b) Funding Advances. Each Lender shall, before 11:00 A.M. (New York City time)
on the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent, at the Administrative Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing.
After receipt of such funds by the Administrative Agent, and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will make such funds available to Altria at the address of the Administrative
Agent referred to in Section 8.02.

(c) Irrevocable Notice. Each Notice of Borrowing of Altria shall be irrevocable
and binding on Altria. In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of LIBO Rate Advances, Altria shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d) Lender’s Ratable Portion. Unless the Administrative Agent shall have
received notice from a Lender prior to 11:00 A.M. (New York City time) on the
day of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in

 

17



--------------------------------------------------------------------------------

accordance with Section 2.02(b) and the Administrative Agent may, in reliance
upon such assumption, make available to Altria on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Administrative Agent such Lender and Altria
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to Altria until the date such amount is repaid to
the Administrative Agent, at:

(i) in the case of Altria, the higher of (A) the interest rate applicable at the
time to Advances comprising such Borrowing and (B) the cost of funds incurred by
the Administrative Agent in respect of such amount, and

(ii) in the case of such Lender, the Federal Funds Effective Rate.

If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.

(e) Independent Lender Obligations. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

Section 2.03 Repayment of Advances. Altria shall repay to the Administrative
Agent for the ratable account of the Lenders that have made Advances on the
Maturity Date the unpaid principal amount of the Advances then outstanding.

Section 2.04 Interest on Advances. (a) Scheduled Interest. Altria shall pay
interest on the unpaid principal amount of each Advance owing by Altria to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Interest Rate Margin (the sum
of (x) and (y), the “Base Rate Interest”) payable in arrears monthly on the 20th
day of each month and on the date such Base Rate Advance shall be Converted or
paid in full.

(ii) LIBO Rate Advances. During such periods as such Advance is a LIBO Rate
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of (x) the LIBO Rate for such Interest Period for such
Advance plus (y) the Applicable Interest Rate Margin (the sum of (x) and (y),
the “LIBO Rate Interest”), payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such LIBO Rate Advance shall
be Converted or paid in full.

 

18



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, Altria shall pay interest on the unpaid principal amount of each
Advance owing to each Lender, payable in arrears on the dates referred to in
Section 2.04(a)(i) or 2.04(a)(ii), at a rate per annum equal at all times to 1%
per annum above the rate per annum required to be paid on such Advance.

Section 2.05 Additional Interest on LIBO Rate Advances. Altria shall pay to each
Lender, so long as such Lender shall be required under regulations of the Board
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each LIBO Rate Advance of such Lender to Altria, from the date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the LIBO
Rate for the Interest Period for such Advance from (ii) the rate obtained by
dividing such LIBO Rate by a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage of such Lender for such Interest Period, payable on each date
on which interest is payable on such Advance. Such additional interest shall be
determined by such Lender and notified to Altria through the Administrative
Agent.

Section 2.06 Conversion of Advances. (a) Conversion Upon Absence of Interest
Period. If Altria shall fail to select the duration of any Interest Period for
any LIBO Rate Advances in accordance with the provisions contained in the
definition of the term “Interest Period,” the Administrative Agent will
forthwith so notify Altria and the Lenders and such Advances will automatically,
on the last day of the then existing Interest Period therefor, Convert into Base
Rate Advances.

(b) Conversion Upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), the Administrative
Agent or the Required Lenders may elect that (i) each LIBO Rate Advance be, on
the last day of the then existing Interest Period therefor, Converted into Base
Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, LIBO Rate Advances be suspended.

(c) Voluntary Conversion. Subject to the provisions of Section 2.12, Altria may
convert all such Advances of one Type constituting the same Borrowing into
Advances of the other Type on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Conversion; provided, however,
that the Conversion of a LIBO Rate Advance into a Base Rate Advance may be made
on, and only on, the last day of an Interest Period for such LIBO Rate Advance.
Each such notice of a Conversion shall, within the restrictions specified above,
specify:

(i) the date of such Conversion;

(ii) the Advances to be Converted; and

(iii) if such Conversion is into LIBO Rate Advances, the duration of the
Interest Period for each such Advance.

 

19



--------------------------------------------------------------------------------

Section 2.07 Fees. (a) Commitment Fee. Altria agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee on the
aggregate undrawn amount of such Lender’s Commitment from the date hereof in the
case of each Initial Lender and from the effective date specified in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Tranche II Commitment Termination Date at the
Applicable Commitment Fee Rate, in each case payable on the last day of each
March, June, September and December until the Tranche II Commitment Termination
Date and on the Tranche II Commitment Termination Date.

(b) Duration Fee. Altria agrees to pay, on the date that is 180 days after the
date hereof, to the Administrative Agent for the ratable account of each Lender
a duration fee of 0.125% on the amount of such Lender’s outstanding Advances on
such date.

(c) Other Fees. Altria agrees to pay all fees required to be paid by it in
connection with this Agreement as separately agreed in writing by Altria, the
Administrative Agent and/or any Lender at the times set forth therein.

Section 2.08 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a LIBO Rate Advance:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate (including because the LIBO Screen Rate is not
available or published on a current basis), for U.S. Dollars and such Interest
Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for U.S. Dollars and such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Advances (or its Advance) included in such Borrowing for U.S. Dollars during
such Interest Period;

then the Administrative Agent shall give notice thereof to Altria and the
Lenders in writing by telecopier or e-mail as promptly as practicable thereafter
and, until the Administrative Agent notifies Altria and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any notice
delivered pursuant to Section 2.06 that requests the Conversion of any Borrowing
to, or continuation of any Borrowing as, a LIBO Rate Advance shall be
ineffective and (B) if any Notice of Borrowing requests a LIBO Rate Advance,
such Borrowing shall be made as a Base Rate Advance.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error), and notifies Altria of such
determination, that (i) the circumstances set forth in Section 2.08(a) have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in Section 2.08(a) have not arisen but either (A) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (B) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor

 

20



--------------------------------------------------------------------------------

administrator that will continue publication of the LIBO Screen Rate), (C) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (D) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
Altria shall endeavor to establish an alternate rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a change to the Applicable Interest Rate Margin); provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 8.01, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.08(b), only to the extent the LIBO Screen Rate for U.S. Dollars and
such Interest Period is not available or published at such time on a current
basis), (x) any notice delivered pursuant to Section 2.06 that requests the
Conversion of any Borrowing to, or continuation of any Borrowing as, a LIBO Rate
Advance shall be ineffective and (y) if any Notice of Borrowing requests a LIBO
Rate Advance, such Borrowing shall be made as a Base Rate Advance.

Section 2.09 Optional Termination or Reduction of the Commitments; Optional
Prepayments.

(a) Optional Termination or Reduction of the Commitments. Altria shall have the
right, upon at least three Business Days’ notice to the Administrative Agent to
terminate in whole or reduce ratably in part the unused portions of the
respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of no less than $50,000,000 or the remaining
balance if less than $50,000,000.

(b) Optional Prepayments of Advances. Altria may, in the case of any LIBO Rate
Advance of any Class, upon at least three Business Days’ notice to the
Administrative Agent or, in the case of any Base Rate Advance, upon notice given
to the Administrative Agent not later than 9:00 A.M. (New York City time) on the
date of the proposed prepayment, in each case stating the proposed prepayment
date, the Class or Classes of Advances to be prepaid and aggregate principal
amount of the prepayment, and if such notice is given Altria shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of no less
than $50,000,000 or the remaining balance if less than $50,000,000 and (y) in
the event of any such prepayment of a LIBO Rate Advance, Altria shall be
obligated

 

21



--------------------------------------------------------------------------------

to reimburse the Lenders in respect thereof pursuant to Section 8.04(b). Each
prepayment shall be applied to the Tranche I Advances and/or the Tranche II
Advances as Altria shall direct.

Section 2.10 Mandatory Reduction of the Commitments; Mandatory Prepayment of
Advances.

(a) In the event that there shall be a Capital Markets Financing Transaction,
Asset Sale or borrowing under a Debt Facility, any outstanding Commitments shall
be automatically reduced and Altria shall prepay any outstanding Advances (i) in
an aggregate amount, with respect to a Capital Markets Financing Transaction or
Asset Sale, equal to 100% of the Net Cash Proceeds, rounded to the nearest
million (with $500,000 being rounded upward), of such Capital Markets Financing
Transaction or Asset Sale or (ii) in the aggregate amount of such Debt Facility
borrowing, (x) in the case of LIBO Rate Advances, on the last day of the current
Interest Period for such Advances (but in any event, no more than 60 days after
the receipt by Altria or one of its Subsidiaries of such Net Cash Proceeds or
Debt Facility borrowing) and (y) in the case of Base Rate Advances, on the third
Business Day following receipt by Altria or one of its Subsidiaries of such Net
Cash Proceeds or Debt Facility borrowing. Amounts to be applied in connection
with the reduction of Commitments and/or prepayments of Advances in accordance
with this Section 2.10 shall be applied ratably among outstanding Tranche I
Exposures and Tranche II Exposures.

(b) Prepayments under this Section 2.10 shall be allocated first to Base Rate
Advances, ratably; and any excess amount shall then be allocated to LIBO Rate
Advances, in such manner as Altria shall determine.

(c) Each prepayment made pursuant to this Section 2.10 shall be made together
with any interest accrued to the date of such prepayment on the principal
amounts prepaid and, in the case of any prepayment of a LIBO Rate Advance on a
date other than the last day of an Interest Period or at its maturity, any
additional amounts that Altria shall be obligated to reimburse to the Lenders in
respect thereof pursuant to Section 8.04(b).

(d) Altria shall notify the Administrative Agent within three Business Days of
any receipt by Altria or one of its Subsidiaries of such Net Cash Proceeds or
Debt Facility borrowing.

Section 2.11 Increased Costs. (a) Costs from Change in Law or Authorities. If,
due to either (i) the introduction of or any change (other than any change by
way of imposition or increase of reserve requirements to the extent such change
is included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to (x) any Lender of agreeing to make or making, funding or maintaining
LIBO Rate Advances or (y) the Administrative Agent or any Lender with respect to
any Advance as a result of any taxes (except that in no event shall any amount
be payable pursuant to this Section 2.11 in respect of (A) taxes excluded from
the definition of Taxes pursuant to Section 2.14, (B) Taxes and Other Taxes as
to which Section 2.14 applies, and (C) changes in the basis of taxation of
overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such

 

22



--------------------------------------------------------------------------------

Lender is organized or has its Applicable Lending Office or any political
subdivision thereof) on such Administrative Agent’s or Lender’s loans, loan
principal, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, then Altria shall from time to
time, upon demand by such Lender or the Administrative Agent (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent, for
the account of such Lender or Administrative Agent, additional amounts
sufficient to compensate such Lender or Administrative Agent for such increased
cost; provided, however, that before making any such demand, each Lender agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender. A certificate as to the
amount of such increased cost, submitted to Altria and the Administrative Agent
by such Lender or Administrative Agent, shall be conclusive and binding for all
purposes, absent manifest error.

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation or administration thereof by any central bank or other authority
charged with the administration thereof, imposes, modifies or deems applicable
any capital adequacy, liquidity or similar requirement (including, without
limitation, a request or requirement which affects the manner in which any
Lender allocates capital resources to its commitments, including its obligations
hereunder) and as a result thereof, in the sole opinion of such Lender, the rate
of return on such Lender’s capital as a consequence of its obligations hereunder
is reduced to a level below that which such Lender could have achieved but for
such circumstances, but reduced to the extent that Borrowings are outstanding
from time to time, then in each such case, upon demand from time to time Altria
shall pay to such Lender such additional amount or amounts as shall compensate
such Lender for such reduction in rate of return; provided that, in the case of
each Lender, such additional amount or amounts shall not exceed 0.15 of 1% per
annum of such Lender’s Commitment. A certificate of such Lender as to any such
additional amount or amounts shall be conclusive and binding for all purposes,
absent manifest error. Except as provided below, in determining any such amount
or amounts each Lender may use any reasonable averaging and attribution methods.
Notwithstanding the foregoing, each Lender shall take all reasonable actions to
avoid the imposition of, or reduce the amounts of, such increased costs,
provided that such actions, in the reasonable judgment of such Lender, will not
be otherwise disadvantageous to such Lender, and, to the extent possible, each
Lender will calculate such increased costs based upon the capital requirements
for its Commitment hereunder and not upon the average or general capital
requirements imposed upon such Lender.

Section 2.12 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in, or in the interpretation of, any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make LIBO Rate Advances or to fund or maintain LIBO
Rate Advances, (i) each LIBO Rate Advance will automatically, upon such demand,
be Converted into a Base Rate Advance or an Advance that bears interest at the
rate set forth in Section 2.04(a)(i), as the case may be, and (ii) the
obligation of the Lenders to make LIBO Rate

 

23



--------------------------------------------------------------------------------

Advances or to Convert Base Rate Advances into LIBO Rate Advances shall be
suspended, in each case, until the Administrative Agent shall notify Altria and
the Lenders that the circumstances causing such suspension no longer exist;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make LIBO Rate Advances or to continue
to fund or maintain LIBO Rate Advances and would not, in the judgment of such
Lender, be otherwise disadvantageous to such Lender.

Section 2.13 Payments and Computations. (a) Time and Distribution of Payments.
Altria shall make each payment hereunder, without set-off or counterclaim, not
later than 11:00 A.M. (New York City time) on the day when due to the
Administrative Agent at the Administrative Agent’s Account in same day funds.
The Administrative Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest or commitment fees
ratably (other than amounts payable pursuant to Section 2.11, 2.14 or 8.04(b))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement. From and after the
effective date of an Assignment and Acceptance pursuant to Section 8.07, the
Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) Computation of Interest and Fees. All computations of interest on Base Rate
Advances shall be made by the Administrative Agent on the basis of a year of 365
or 366 days, as the case may be. All computations of interest on LIBO Rate
Advances and of commitment fees shall be made by the Administrative Agent, and
all computations of interest pursuant to Section 2.05 shall be made by a Lender,
on the basis of a year of 360 days. Each determination by the Administrative
Agent (or, in the case of Section 2.05 by a Lender) of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.

(d) Presumption of Payment by Altria. Unless the Administrative Agent receives
notice from Altria prior to the date on which any payment is due to the Lenders
hereunder that Altria will not make such payment in full, the Administrative
Agent may assume that Altria has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the

 

24



--------------------------------------------------------------------------------

extent Altria has not made such payment in full to the Administrative Agent,
each Lender shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent at the Federal Funds
Effective Rate.

Section 2.14 Taxes. (a) Any and all payments by or on account of Altria shall be
made, in accordance with Section 2.13, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, (i) in the
case of each Lender and the Administrative Agent, taxes imposed on its net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be), is organized
or any political subdivision thereof, (ii) in the case of each Lender, taxes
imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (iii) in the case of each Lender and the Administrative
Agent, taxes imposed on its net income and franchise taxes imposed on it, and
any tax imposed by means of withholding, in each case to the extent such tax is
imposed solely as a result of a present or former connection (other than
connections arising from the execution, delivery and performance of this
Agreement, a Note or a Guarantee, receipt of payments or receipt or perfection
of a security interest under this Agreement, a Note or a Guarantee, or engaging
of any other transaction pursuant to or to enforce this Agreement, a Note or the
Guarantee) between the Lender or the Administrative Agent, as the case may be,
and the taxing jurisdiction, (iv) in the case of each Lender and the
Administrative Agent, taxes imposed by the United States by means of withholding
tax if and to the extent that such taxes shall be in effect and shall be
applicable on the date hereof to payments to be made to such Lender’s Applicable
Lending Office or to the Administrative Agent and (v) in the case of each Lender
and the Administrative Agent, any withholding taxes imposed pursuant to FATCA
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities in respect of payments hereunder being hereinafter referred to
as “Taxes”). If any Withholding Agent shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Withholding
Agent shall make such deductions and (iii) such Withholding Agent shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(b) In addition, Altria shall pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
(hereinafter referred to as “Other Taxes”).

(c) Altria shall indemnify each Lender and the Administrative Agent for and hold
it harmless against the full amount of Taxes or Other Taxes (including, without
limitation, Taxes and Other Taxes imposed by any jurisdiction on amounts payable
under this Section 2.14) paid by such Lender or the Administrative Agent (as the
case may be), and any liability

 

25



--------------------------------------------------------------------------------

(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. Each Lender shall severally indemnify the Administrative Agent for any
taxes, levies, imposts, deductions, charges or withholdings and all liabilities
with respect thereto attributable to such Lender that are paid or payable by the
Administrative Agent in connection with this Agreement and any reasonable
expenses arising therefrom or with respect thereto, whether or not such taxes,
levies, imposts, deductions, charges, withholdings or liabilities were correctly
or legally imposed or asserted by the relevant Governmental Authority. This
indemnification shall be made within 30 days from the date such Lender or the
Administrative Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, Altria shall furnish
to the Administrative Agent at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing such payment. If Altria
determines that no Taxes are payable in respect of a payment made pursuant to
this Agreement, Altria shall, at the request of the Administrative Agent,
furnish the Administrative Agent and each Lender an opinion of counsel
reasonably acceptable to the Administrative Agent stating that such payment is
exempt from Taxes.

(e) Each Lender and the Administrative Agent, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
the Administrative Agent and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, shall
provide each of the Administrative Agent and Altria with any form or certificate
that is required by any taxing authority (including, if applicable, two original
Internal Revenue Service Forms W-9, W-8BEN, W-8BEN-E or W-8ECI, as appropriate,
or any successor or other form prescribed by the Internal Revenue Service),
certifying, if applicable, that such Lender or Administrative Agent is exempt
from or entitled to a reduced rate of Home Jurisdiction Withholding Taxes on
payments pursuant to this Agreement. Thereafter, each such Lender or
Administrative Agent shall provide such additional forms or certificates (i) to
the extent a form or certificate previously provided has become inaccurate or
invalid or has otherwise ceased to be effective or (ii) as reasonably requested
in writing by Altria or the Administrative Agent. Unless Altria and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments hereunder are not subject to Home Jurisdiction
Withholding Taxes or are subject to Home Jurisdiction Withholding Taxes at a
rate reduced by an applicable tax treaty, Altria or the Administrative Agent
shall withhold taxes from such payments at the applicable statutory rate in the
case of payments to or for any Lender or the Administrative Agent.

(f) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise economically disadvantageous to such Lender.

(g) No additional amounts will be payable pursuant to this Section 2.14 with
respect to (i) any Home Jurisdiction Withholding Taxes that would not have been
payable had

 

26



--------------------------------------------------------------------------------

the Lender provided the relevant forms or other documents pursuant to
Section 2.14(e); or (ii) in the case of an Assignment and Acceptance by a Lender
to an Eligible Assignee, any Home Jurisdiction Withholding Taxes that exceed the
amount of such Home Jurisdiction Withholding Taxes that are imposed prior to
such Assignment and Acceptance, unless such Assignment and Acceptance resulted
from the demand of Altria.

(h) If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax for which payment has been made pursuant to this Section 2.14,
which refund in the good faith judgment of such Lender or the Administrative
Agent, as the case may be, is allocable to such payment made under this
Section 2.14, the amount of such refund (together with any interest actually
received thereon from the relevant Governmental Authority and reduced by
reasonable costs incurred in obtaining such refund (including taxes)) promptly
shall be paid to Altria. Altria, upon the request of such Lender or
Administrative Agent, shall repay to such Lender or Administrative Agent the
amount paid over pursuant to this paragraph (h) in the event that such Lender or
Administrative Agent is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will any Lender or Administrative Agent be required to pay any amount to
Altria pursuant to this paragraph (h) if the payment of which would place such
Lender or Administrative Agent in a less favorable net after-tax position than
the Lender or Administrative Agent would have been in if the Tax subject to
indemnification and the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph (h) shall not be
construed to require any party to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the
indemnifying party or any other Person.

Section 2.15 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.11, 2.14 or 8.04(b)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Altria agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
Altria in the amount of such participation.

Section 2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, the Administrative
Agent shall deliver written notice to such effect, upon the Administrative
Agent’s obtaining knowledge of such event, to Altria and such Defaulting Lender,
and the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

27



--------------------------------------------------------------------------------

(a) fees shall cease to accrue on the undrawn portion of the Commitment of such
Defaulting Lender pursuant to Section 2.07(a).

(b) the Commitments of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 8.01); provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender.

(c) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15) shall,
in lieu of being distributed to such Defaulting Lender, subject to any
applicable requirements of law, be applied (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, and (iii) third, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.

In the event that the Administrative Agent and Altria each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender or upon receipt by the Administrative Agent of the
confirmation referred to in clause (c) of the definition of “Defaulting Lender”,
as applicable, then on such date such Lender shall purchase at par such portion
of the Advances of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Advances ratably in
accordance with its respective Commitment.

Section 2.17 Evidence of Debt. (a) Lender Records; Notes. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of Altria to such Lender resulting from each Advance owing to
such Lender from time to time, including the Class and Type thereof and the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder in respect of Advances. Altria shall, upon notice by any Lender
to Altria (with a copy of such notice to the Administrative Agent) to the effect
that a Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, promptly execute and deliver to such Lender a
Note payable to the order of such Lender in a principal amount up to the
Commitment of such Lender.

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Administrative Agent pursuant to Section 8.07(d) shall include a control account
and a subsidiary account for each Lender, in which accounts (taken together)
shall be recorded as follows:

(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto;

 

28



--------------------------------------------------------------------------------

(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii) the amount of any principal or interest due and payable or to become due
and payable from Altria to each Lender hereunder; and

(iv) the amount of any sum received by the Administrative Agent from Altria and
each Lender’s share thereof.

(c) Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.17(b), and by each
Lender in its account or accounts pursuant to Section 2.17(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from Altria to, in the case of the Register, each Lender
and, in the case of such account or accounts, such Lender, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of Altria under this Agreement.

Section 2.18 Use of Proceeds. The proceeds of the Tranche I Advances shall be
available (and Altria agrees that it shall use such proceeds) for the financing
of the JUUL Investment and the proceeds of the Tranche II Advances shall be
available (and Altria agrees that it shall use such proceeds) for the financing
of the Cronos Investment.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

(a) Altria shall have notified each Lender and the Administrative Agent in
writing as to the proposed Effective Date.

(b) Prior to or simultaneously with the Effective Date, Altria shall have paid
all fees due and payable under that certain Fee Letter, dated as of December 7,
2018, between Altria and JPMCB, and all commitments under that certain Bridge
Loan Facility Commitment Letter, dated as of December 7, 2018, between Altria
and JPMCB shall have been, or shall substantially contemporaneously be,
terminated. Altria shall have also paid all fees required to be paid on or
before the Effective Date pursuant to the Term Loan Fee Letter.

(c) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance satisfactory to the
Administrative Agent:

 

29



--------------------------------------------------------------------------------

(i) Certified copies of the resolutions of the Board of Directors of Altria
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.

(ii) A certificate of the Secretary or an Assistant Secretary of Altria
certifying the names and true signatures of the officers of Altria authorized to
sign this Agreement and the other documents to be delivered hereunder.

(iii) Favorable opinions of counsel (which may be in-house counsel) for Altria,
substantially in the form of Exhibits E-1 and E-2 hereto.

(iv) An executed Guarantee.

(v) Certified copies of the resolutions of the Board of Directors of the
Guarantor approving the Guarantee, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Guarantee.

(vi) A certificate of the Secretary or an Assistant Secretary of the Guarantor
certifying the names and true signatures of the officers of the Guarantor
authorized to sign the Guarantee and the other documents to be delivered in
connection therewith.

(vii) Favorable opinion of counsel (which may be in-house counsel) for
Guarantor, substantially in the form of Exhibit E-3 hereto.

(viii) A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for the
Administrative Agent, substantially in the form of Exhibit F hereto.

(d) This Agreement shall have been executed by Altria and the Administrative
Agent, and the Administrative Agent shall have been notified by each Initial
Lender that such Initial Lender has executed this Agreement.

(e) (i) The Administrative Agent shall have received, at least five days prior
to the Effective Date, all documentation and other information regarding Altria
reasonably requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of Altria at least 10 days prior to the Effective
Date and (ii) to the extent Altria qualifies as a “legal entity customer” under
31 C.F.R. § 1010.230, at least five days prior to the Effective Date, any Lender
that has reasonably requested, in a written notice to Altria at least 10 days
prior to the Effective Date, a Beneficial Ownership Certification in relation to
Altria shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by the Administrative Agent or any such
Lender of its signature page to this Agreement, the respective condition set
forth in this Section 3.01(e) shall be deemed to be satisfied).

The Administrative Agent shall notify Altria and the Initial Lenders of the date
that is the Effective Date upon satisfaction of all of the conditions precedent
set forth in this Section 3.01. For purposes of determining compliance with the
conditions specified in this Section 3.01, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or

 

30



--------------------------------------------------------------------------------

satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that Altria, by notice to the
Lenders, designates as the proposed Effective Date, specifying its objection
thereto.

Section 3.02 Conditions Precedent to Borrowing. (a) The obligation of each
Lender to make an Advance on the occasion of each Borrowing is subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Borrowing the following statements shall be true, and the acceptance by
Altria of the proceeds of such Borrowing shall be a representation by Altria, as
the case may be, that:

(i) the Specified Representations shall be true and correct in all material
respects (except that any such representation and warranty that is qualified as
to “materiality” or “material adverse effect” shall be true and correct in all
respects) on and as of the date of such Borrowing and the Administrative Agent
shall have received a certificate from an officer of Altria certifying the same;
and

(ii) the Lenders shall have received (i) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of Altria for
the last three full fiscal years ended at least 60 days prior to the Effective
Date and (ii) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Altria for each subsequent fiscal
quarterly interim period or periods ended at least 40 days prior to the
Effective Date (other than the fourth fiscal quarter of any fiscal year),
together with unaudited consolidated financial statements for the corresponding
period(s) of the prior fiscal year (it being understood that, with respect to
such financial information for each such fiscal year and subsequent interim
period, such condition shall be deemed satisfied through the filing by Altria of
its Annual Report on Form 10-K or Quarterly Report on Form 10-Q with respect to
such fiscal year or interim period), which are prepared in accordance with
accounting principles generally accepted in the United States of America and
meet the requirements of Regulation S-X and all other accounting rules and
regulations of the Securities and Exchange Commission promulgated thereunder
applicable to registration statements on Form S-3;

(b) With respect to a Borrowing pursuant to Section 2.01(a) only, the obligation
of each Lender to make a Tranche I Advance is subject to the additional
condition precedent that on the Effective Date the following statement shall be
true, and the acceptance by Altria of the proceeds of such Borrowing shall be a
representation by Altria, that the JUUL Investment shall have been (or,
substantially concurrently with the making of the Tranche I Advances comprising
such Borrowing shall be) consummated in all material respects in accordance with
the terms of the JUUL Purchase Agreement;

(c) With respect to a Borrowing pursuant to Section 2.01(b) only, the obligation
of each Lender to make a Tranche II Advance is subject to the additional
condition precedent that on the date of such Borrowing the following statement
shall be true, and the acceptance by Altria of the proceeds of such Borrowing
shall be a representation by Altria, that (i) the Cronos Subscription Agreement
Representations shall be true and correct in all material respects (except that
any such representation and warranty that is qualified as to “materiality” or

 

31



--------------------------------------------------------------------------------

“material adverse effect” shall be true and correct in all respects) on the
Tranche II Closing Date; (ii) the Cronos Investment shall have been (or,
substantially concurrently with the making of the Tranche II Advances comprising
such Borrowing shall be) consummated in all material respects in accordance with
the terms of the Cronos Subscription Agreement; (iii) the Cronos Subscription
Agreement shall not have been amended or modified in any respect, or any
provision or condition therein waived, or any consent granted thereunder
(directly or indirectly), by Altria or any of its Subsidiaries, if such
amendment, modification, waiver or consent would be material and adverse to the
interests of the Lenders (in their capacities as such) without the
Administrative Agent’s prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned), it being understood and agreed
that any reduction, when taken together with all prior reductions, of less than
10% in the original merger consideration for the Cronos Investment will be
deemed not to be material or adverse to interests of the Lenders, provided that
the aggregate principal amount of Tranche II Commitments shall have been reduced
on a dollar-for-dollar basis and (iv) since the date of the Cronos Subscription
Agreement, there shall not have occurred any Effect (as defined in the Cronos
Subscription Agreement) that has had or would reasonably be expected to result
in a Cronos Material Adverse Effect and that remains in effect.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of Altria. Altria represents and
warrants as follows:

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of Virginia.

(b) The execution, delivery and performance of this Agreement and the Notes to
be delivered by it are within its corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene (i) its charter or by-laws
or (ii) in any material respect, any law, rule, regulation or order of any court
or governmental agency or any contractual restriction binding on or affecting
it, including, without limitation, the Revolving Credit Agreement or any other
Debt instrument to which Altria is a party with an outstanding aggregate
principal amount of at least $100,000,000.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by it of this Agreement or the Notes to be
delivered by it.

(d) This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be, a legal, valid and binding obligation of Altria
enforceable against Altria in accordance with its terms, subject to the effect
of any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

 

32



--------------------------------------------------------------------------------

(e) As reported in Altria’s Quarterly Report on Form 10-Q for the quarterly
period ended September 30, 2018, the unaudited condensed consolidated balance
sheet of Altria and its Subsidiaries as of September 30, 2018 and the unaudited
condensed consolidated statement of earnings of Altria and its Subsidiaries for
the nine months then ended fairly present, in all material respects, the
consolidated financial position of Altria and its Subsidiaries as at such date
and the consolidated results of the operations of Altria and its Subsidiaries
for the nine months ended on such date, all in accordance with accounting
principles generally accepted in the United States. Except as disclosed in
Altria’s Quarterly Report on Form 10-Q for the quarterly period ended
September 30, 2018, and in any Current Report on Form 8-K filed subsequent to
September 30, 2018 but prior to the Effective Date, since September 30, 2018
there has been no material adverse change in such position or operations.

(f) There is no pending or threatened action or proceeding affecting it or any
of its Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Altria’s Annual Report on Form 10-K for the year ended December 31, 2017,
Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2018,
any Current Report on Form 8-K filed subsequent to September 30, 2018 but prior
to the Effective Date and, with respect to Proceedings commenced after the date
of the most recent such document but prior to the Effective Date, a certificate
delivered to the Lenders, that may materially adversely affect the financial
position or results of operations of Altria and its Subsidiaries taken as a
whole.

(g) None of the proceeds of any Advance will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any indebtedness that was originally incurred to purchase
or carry any Margin Stock or for any other purpose that would constitute the
Advances as a “purpose credit” within the meaning of Regulation U and, in each
case, would constitute a violation of Regulation U.

(h) Altria has implemented and maintains in effect policies and procedures
regarding compliance by Altria, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and Altria, its Subsidiaries and their respective officers and
directors and to the knowledge of Altria its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (i) Altria, any Subsidiary, any of their respective directors
or officers or to the knowledge of Altria or such Subsidiary employees, or
(ii) to the knowledge of Altria, any agent of Altria or any Subsidiary that will
act in any capacity in connection with the credit facility established hereby,
is a Sanctioned Person. No Borrowing will violate any Anti-Corruption Law or
applicable Sanctions.

(i) Altria is not an EEA Financial Institution.

(j) As of the Effective Date, to the knowledge of Altria, the information
included in the Beneficial Ownership Certification provided on or prior to the
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.

 

33



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF ALTRIA

Section 5.01 Affirmative Covenants. (a) So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, Altria will:

(i) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of Altria and its Subsidiaries
taken as a whole.

(ii) Maintenance of Ratio of Consolidated EBITDA to Consolidated Interest
Expense. Maintain a ratio of Consolidated EBITDA for the four most recent fiscal
quarters for which consolidated financial statements have been delivered
pursuant to Section 5.01(a)(iii)(A) or (B) hereof to Consolidated Interest
Expense for such four most recent fiscal quarters of not less than 4.0 to 1.0.

(iii) Reporting Requirements. Furnish to the Lenders:

(A) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of Altria, an unaudited interim
condensed consolidated balance sheet of Altria and its Subsidiaries as of the
end of such quarter and unaudited interim condensed consolidated statements of
earnings of Altria and its Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, certified by
the chief financial officer of Altria;

(B) as soon as available and in any event within 100 days after the end of each
fiscal year of Altria, a copy of the consolidated financial statements for such
year for Altria and its Subsidiaries, audited by PricewaterhouseCoopers LLP (or
other independent auditors that, as of the date of this Agreement, are one of
the “big four” accounting firms);

(C) all reports that Altria sends to any of its shareholders, and copies of all
reports on Form 8-K (or any successor forms adopted by the Securities and
Exchange Commission) that Altria files with the Securities and Exchange
Commission;

(D) as soon as possible and in any event within five days after the occurrence
of each Event of Default and each Default, continuing on the date of such
statement, a statement of the chief financial officer or treasurer of Altria
setting forth details of such Event of Default or Default and the action that
Altria has taken and proposes to take with respect thereto;

(E) within 60 days of the end of each fiscal quarter of Altria, a statement of
the chief financial officer or treasurer of Altria certifying compliance with
the requirements of Section 5.01(a)(ii) and setting forth the relevant
calculations;

 

34



--------------------------------------------------------------------------------

(F) such other historical information respecting the condition or operations,
financial or otherwise (including, but not limited to, information relating to
“know your customer” requirements), of Altria or any Major Subsidiary as any
Lender through the Administrative Agent may from time to time reasonably
request; and

(G) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lenders that would result in a change to the
list of beneficial owners identified in such certification.

In lieu of furnishing the Lenders the items referred to in clauses (A), (B) and
(C) above, Altria may make such items available on the internet at
www.altria.com (which website includes an option to subscribe to a free service
alerting subscribers by e-mail of new Securities and Exchange Commission
filings) or any successor or replacement website thereof, or by similar
electronic means.

(b) On and after the Cronos Closing Date and so long as Altria maintains any
equity or other similar or related financial interest in respect of Cronos or
any successor thereto:

(i) Altria will comply, and cause each of its Subsidiaries to comply with the
Controlled Substances Act and the Civil Asset Forfeiture Reform Act (as it
relates to violation of the Controlled Substances Act) and all related
applicable anti-money laundering laws, to the extent such noncompliance with
such regulations would materially adversely affect the financial condition or
operations of Altria and its Subsidiaries taken as a whole. Altria shall not,
and shall cause its Subsidiaries to not, knowingly and intentionally repay any
principal of the Advances, pay any interest or fees accruing thereon or pay any
other obligations hereunder, in each case, with funds that it knows, at the time
of such payment, that Cronos derived from a violation of the Controlled
Substances Act.

(ii) Altria will notify the Administrative Agent and the Lenders as soon as
possible and in any event within five days after obtaining knowledge thereof:

(A) any material action, suit or proceeding against Altria or any of its
Subsidiaries or any of their respective properties (x) with respect to the
Controlled Substances Act or, solely as they may relate to an alleged violation
of the Controlled Substances Act, the Civil Asset Forfeiture Reform Act or
applicable anti-money laundering laws, or (y) by a governmental authority of any
foreign jurisdiction where the sale of marijuana or such other controlled
substance is illegal that alleges a violation of applicable narcotics-related
laws of such foreign jurisdiction; and

(B) any failure by Cronos to comply with Section 5.1(c) of the Investor Rights
Agreement (as defined in the Cronos Subscription Agreement).

(iii) It is agreed that solely for the purposes of Section 5.01(a)(i), Cronos
shall be deemed to constitute a “Major Subsidiary”.

(iv) It is agreed that solely for purposes of Section 5.01(b)(i), Cronos shall
be deemed to constitute a “Subsidiary”.

 

35



--------------------------------------------------------------------------------

Section 5.02 Negative Covenants. (a) So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, Altria will not:

(i) Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(A) Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such property or
to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

(B) Liens existing on property at the time of its acquisition (other than any
such lien or security interest created in contemplation of such acquisition);

(C) Liens existing on the date hereof securing Debt;

(D) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

(E) Liens existing on property of any Person acquired by Altria or any Major
Subsidiary;

(F) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(G) Liens upon or with respect to Margin Stock;

(H) Liens in favor of Altria or any Major Subsidiary;

(I) Liens in connection with leasing, sale and leaseback and structured finance
transactions conducted in the ordinary course of business of Philip Morris
Capital Corporation, provided that any such Liens that secure the payment of
Debt are without recourse to the general credit or assets of Altria and its
Major Subsidiaries;

(J) precautionary Liens provided by Altria or any Major Subsidiary in connection
with the sale, assignment, transfer or other disposition of assets by Altria or
such Major Subsidiary, which transaction is determined by the Board of Directors
of Altria or such Major Subsidiary to constitute a “sale” under accounting
principles generally accepted in the United States; or

(K) any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

 

36



--------------------------------------------------------------------------------

(ii) Mergers, Etc. Consolidate with or merge into, or convey or transfer its
properties and assets substantially as an entirety to, any Person, or permit any
Subsidiary directly or indirectly owned by it to do so, unless, immediately
after giving effect thereto, no Default or Event of Default would exist and, in
the case of any merger or consolidation to which it is a party, the surviving
corporation is Altria or was a Subsidiary of Altria immediately prior to such
merger or consolidation, which is organized and existing under the laws of the
United States of America or any State thereof, or the District of Columbia. The
surviving corporation of any merger or consolidation involving Altria shall
assume all of Altria’s obligations under this Agreement (including without
limitation with respect to Altria’s obligations, the covenants set forth in
Article V) by the execution and delivery of an instrument in form and substance
satisfactory to the Required Lenders.

(b) On and after the Cronos Closing Date and so long as Altria maintains any
equity or other similar or related financial interest in respect of Cronos or
any successor thereto, the proceeds of any Borrowing shall not be used in
contravention of the Controlled Substances Act or any related applicable
anti-money laundering law.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01 Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:

(a) Altria shall fail to pay any principal of any Advance when the same becomes
due and payable; or Altria shall fail to pay interest on any Advance, or Altria
shall fail to pay any fees payable under Section 2.07, within ten days after the
same becomes due and payable; or

(b) Any representation or warranty made or deemed to have been made by Altria
(or any of their respective officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made or deemed to have
been made; or

(c) Altria shall fail to perform or observe (i) any term, covenant or agreement
contained in Section 5.01(a)(ii) or 5.02(a)(ii), (ii) any term, covenant or
agreement contained in Section 5.02(a)(i) if such failure shall remain
unremedied for 15 days after written notice thereof shall have been given to
Altria by the Administrative Agent or any Lender or (iii) any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to Altria by the Administrative Agent or
any Lender; or

(d) Altria or any Major Subsidiary shall fail to pay any principal of or premium
or interest on any Debt which is outstanding in a principal amount of at least
$100,000,000 in the aggregate (but excluding Debt arising under this Agreement)
of Altria or such Major Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such

 

37



--------------------------------------------------------------------------------

failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt unless adequate provision for
any such payment has been made in form and substance satisfactory to the
Required Lenders; or any Debt of Altria or any Major Subsidiary which is
outstanding in a principal amount of at least $100,000,000 in the aggregate (but
excluding Debt arising under this Agreement) shall be declared to be due and
payable, or required to be prepaid (other than by a scheduled required
prepayment), redeemed, purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof unless adequate provision for the payment of such
Debt has been made in form and substance satisfactory to the Required Lenders;
or

(e) Altria or any Major Subsidiary shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against Altria or any Major Subsidiary
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, or other similar official for
it or for any substantial part of its property, and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any of its property
constituting a substantial part of the property of Altria and its Subsidiaries
taken as a whole) shall occur; or any Major Subsidiary shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

(f) Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against Altria or any Major Subsidiary and there shall be any
period of 60 consecutive days during which a stay of enforcement of such
unsatisfied judgment or order, by reason of a pending appeal or otherwise, shall
not be in effect; provided that such 60-day stay period shall be extended for a
period not to exceed an additional 120 days if (i) Altria or such Major
Subsidiary is contesting such judgment or enforcement of such judgment in good
faith, unless, with respect only to judgments or orders rendered outside the
United States, such action is not reasonably required to protect its respective
assets from levy or garnishment, and (ii) no assets with a fair market value in
excess of $100,000,000 of Altria or such Major Subsidiary have been levied upon
or garnished to satisfy such judgment; provided, further, that such 60-day stay
period shall be further extended for any judgment or order rendered outside the
United States until such time as the conditions in clauses (i) or (ii) are no
longer satisfied; or

(g) Altria or any ERISA Affiliate shall incur, or shall be reasonably likely to
incur, liability in excess of $500,000,000 in the aggregate as a result of one
or more of the following: (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of Altria or any ERISA Affiliate from a
Multiemployer Plan; or (iii) the termination of a Multiemployer Plan; provided,
however, that no Default or Event of Default under this Section 6.01(g) shall be
deemed to have occurred if Altria or any ERISA Affiliate shall have made
arrangements satisfactory to the PBGC or the Required Lenders to discharge or
otherwise satisfy such liability (including the posting of a bond or other
security); or

 

38



--------------------------------------------------------------------------------

(h) On and after the Cronos Closing Date and so long as Altria maintains any
equity or other similar or related financial interest in respect of Cronos or
any successor thereto, any property of Altria, or any part thereof, has been
seized by a Governmental Authority pursuant to the Civil Asset Forfeiture Reform
Act or other applicable law on the grounds that such property or any such
portion thereof had been used to commit or facilitate the commission of a
criminal offense by Altria or its Affiliates under the Controlled Substances
Act, as determined by a court of competent jurisdiction by final and
nonappealable judgment.

Section 6.02 Lenders’ Rights upon Event of Default. If an Event of Default
occurs or is continuing, then the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to Altria:

(a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by Altria;

provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to Altria under the Federal Bankruptcy Code, (i) the
obligation of each Lender to make Advances shall automatically be terminated and
(ii) the Advances then outstanding, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
Altria.

Section 6.03 Limited Conditionality Period. During the period from and including
the Effective Date to and including the Tranche II Commitment Termination Date
(the “Limited Conditionality Period”), and notwithstanding (a) that any
representation made on the Effective Date (excluding, for the avoidance of
doubt, the Specified Representations and/or Cronos Subscription Agreement
Representations) was incorrect, (b) any failure by Altria to comply with Article
V, (c) any provision to the contrary herein or otherwise or (d) that any
condition to the occurrence of the Effective Date set forth in Section 3.01 may
subsequently be determined not to have been satisfied, neither the
Administrative Agent nor any Lender shall be entitled to (i) rescind, terminate
or cancel its Tranche II Commitment (except as set forth in Section 2.10(a)),
(ii) rescind, terminate or cancel this Agreement or exercise any right or remedy
or make or enforce any claim under this Agreement, the Notes or otherwise it may
have to the extent to do so would prevent, limit or delay the making of its
Tranche II Advances, (iii) refuse to participate in making its Tranche II
Advances; provided that the applicable conditions precedent to the making of
Tranche II Advances set forth in Section 3.02 have been satisfied or
(iv) exercise any right of set-off or counterclaim in respect of its Advance to
the extent to do so would prevent, limit or delay the making of its Advance. For
the avoidance of doubt, (A) the rights and remedies of the Lenders and the
Administrative Agent shall not be limited in the event that any applicable
condition precedent set forth in Section 3.02 is not satisfied on the Cronos
Closing Date and (B) immediately after the expiration of the Limited
Conditionality Period, all

 

39



--------------------------------------------------------------------------------

of the rights, remedies and entitlements of the Administrative Agent and the
Lenders shall be available notwithstanding that such rights were not available
prior to such time as a result of the foregoing.

ARTICLE VII

THE ADMINISTRATIVE AGENT

Section 7.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by Altria as
required by the terms of this Agreement or at the request of Altria, and any
notice provided pursuant to Section 5.01(a)(iii)(D). The Administrative Agent
shall not have, by reason hereof, a fiduciary relationship in respect of any
Lender; and nothing herein, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
hereof except as expressly set forth herein.

Section 7.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent:

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07;

(b) may consult with legal counsel (including counsel for Altria), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts;

(c) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;

 

40



--------------------------------------------------------------------------------

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of Altria or to inspect the property (including the books and records) of
Altria;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by e-mail) believed by it to be genuine and signed or sent by the proper
party or parties.

Section 7.03 JPMCB and Affiliates. With respect to its Commitment and the
Advances made by it, JPMCB shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include JPMCB in its individual capacity. JPMCB
and its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with Altria, any of its Subsidiaries and any Person who
may do business with or own securities of Altria or any such Subsidiary, all as
if JPMCB was not the Administrative Agent and without any duty to account
therefor to the Lenders.

Section 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
agent or any other Lender and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other agent, or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

Section 7.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent solely in its capacity as Administrative Agent (to the extent not
reimbursed by Altria), ratably according to the respective principal amounts of
the Advances then owing to each of them (or if no Advances are at the time
outstanding, ratably according to the respective amounts of their Commitments),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs to the extent resulting from
the Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or

 

41



--------------------------------------------------------------------------------

legal advice in respect of rights or responsibilities under, this Agreement, to
the extent that the Administrative Agent is not reimbursed for such expenses by
Altria. In the case of any investigation, litigation or proceeding giving rise
to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by any Administrative Agent,
any Lender or a third party.

Section 7.06 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and Altria and may
be removed at any time with or without cause by the Required Lenders. Upon the
resignation or removal of the Administrative Agent, the Required Lenders shall
have the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.

Section 7.07 [Reserved.]

Section 7.08 Posting of Communications. (a) Subject to Section 8.11, Altria
agrees that the Administrative Agent may, but shall not be obligated to, make
any Communications available to the Lenders by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

(i) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and Altria acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender (the “Authorized Users”) that are
added to the Approved Electronic Platform, and that there are confidentiality
and other risks associated with such distribution. The Administrative Agent
shall not consent to any changes, amendments or alterations to any
generally-applicable security procedures and policies applicable to the Approved
Electronic Platform. The Administrative Agent shall take all reasonable and
practicable steps

 

42



--------------------------------------------------------------------------------

necessary to limit access to the Approved Electronic Platform to Authorized
Users. In the event that the Administrative Agent receives notification from the
Approved Electronic Platform that unauthorized access has occurred, the
Administrative Agent shall promptly notify Altria of such unauthorized access
and actions taken or to be taken to prevent future unauthorized access. Subject
to Section 8.11, each of the Lenders and Altria hereby approves distribution of
the Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(ii) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of Altria
pursuant to this Agreement and the other documents to be delivered hereunder or
the transactions contemplated therein which is distributed by the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through an Approved Electronic Platform.

(iii) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of this Agreement and the other documents to be delivered
hereunder. Each Lender agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.

(iv) Each of the Lenders and Altria agrees that the Administrative Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s generally applicable document retention procedures
and policies.

(v) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to this Agreement and
the other documents to be delivered hereunder in any other manner specified in
such document.

 

43



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by Altria therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Required
Lenders (or, if such amendment, modification, supplement, extension, termination
or waiver relates only to or only affects (x) the Tranche I Commitments and/or
Tranche I Advances, the Required Tranche I Lenders or (y) the Tranche II
Commitments and/or the Tranche II Advances, the Required Tranche II Lenders),
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by all the
Lenders affected thereby, do any of the following: (a) waive any of the
conditions specified in Section 3.02, (b) increase the Commitments of the
Lenders or subject the Lenders to any additional obligations, (c) reduce the
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder,
(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder, or
(f) amend this Section 8.01; provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent, in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or any Advance.

Section 8.02 Notices, Etc. (a) Addresses. Unless otherwise specified herein, all
notices and other communications provided for hereunder shall be in writing
(including electronic communication) and mailed, telecopied, or delivered, as
follows:

if to Altria:

Altria Group, Inc.

6601 West Broad Street

Richmond, Virginia 23230

Attention: Vice President and Treasurer

Fax number: (804) 484-8886;

with a copy to:

Altria Client Services LLC

6601 West Broad Street

Richmond, Virginia 23230

Attention: Treasury Management-Back Office

Fax number: (919) 884-3701;

if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto;

 

44



--------------------------------------------------------------------------------

if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

if to the Administrative Agent:

c/o JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10179

Attention: Tony Yung

Fax number: (212) 270-3279;

with a copy to:

JPMorgan Chase Bank, N.A.

Loan and Agency

500 Stanton Christiana Road, NCC5/Floor 1

Newark, DE 19713

Attention: Michelle Keesee

Fax number: (302) 634-8459;

as to Altria or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to Altria and the Administrative Agent.

(b) Effectiveness of Notices. All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mail or telecopied,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VII shall not be effective until received by the
Administrative Agent. Delivery by e-mail of an executed counterpart of any
amendment or waiver of any provision of this Agreement or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.

Section 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 8.04 Costs and Expenses. (a) Administrative Agent; Enforcement. Altria
agrees to pay on demand all reasonable costs and expenses in connection with the
preparation, execution, delivery, administration (excluding any cost or expenses
for administration related to the overhead of the Administrative Agent),
modification and amendment of this Agreement and the documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement, and all costs and expenses of the Lenders
and the Administrative Agent, if any (including, without limitation, reasonable
counsel fees and

 

45



--------------------------------------------------------------------------------

expenses of the Lenders and the Administrative Agent), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other documents to be delivered hereunder.

(b) Prepayment of LIBO Rate Advances. If any payment of principal of any LIBO
Rate Advance is made other than on the last day of the Interest Period for such
Advance or at its maturity, as a result of a payment pursuant to Section 2.10,
acceleration of the maturity of the Advances pursuant to Section 6.02, an
assignment made as a result of a demand by Altria pursuant to Section 8.07(a) or
for any other reason, Altria shall, upon demand by any Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses which it may reasonably incur as a
result of such payment, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. Without prejudice to the survival of any other agreement
of Altria, the agreements and obligations of Altria contained in Sections
2.02(c), 2.05, 2.11, 2.14 and this Section 8.04(b) shall survive the payment in
full of principal and interest hereunder.

(c) Indemnification. Altria agrees to indemnify and hold harmless the
Administrative Agent and each Lender and each of their respective affiliates,
control persons, directors, officers, employees, attorneys and agents (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) which may be incurred by or asserted against any
Indemnified Party, in each case in connection with or arising out of, or in
connection with the preparation for or defense of, any investigation,
litigation, or proceeding (i) related to any transaction or proposed transaction
(whether or not consummated) in which any proceeds of any Borrowing are applied
or are proposed to be applied, directly or indirectly, by Altria, whether or not
such Indemnified Party is a party to such transaction or (ii) related to
Altria’s entering into this Agreement or the term loan facility established
hereby, or to any actions or omissions of Altria or any of its or their
respective officers, directors, employees or agents in connection therewith, in
each case whether or not an Indemnified Party is a party thereto and whether or
not such investigation, litigation or proceeding is brought by Altria or any
other Person; provided, however, that Altria shall be required to indemnify any
such Indemnified Party from or against any portion of such claims, damages,
losses, liabilities or expenses that is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party.

Section 8.05 Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of Altria against any and all of the obligations
of Altria now or hereafter existing under this Agreement, whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender shall promptly notify Altria, as the
case may

 

46



--------------------------------------------------------------------------------

be, after any such set-off and application, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender and its affiliates under this Section 8.05 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender and its affiliates may have.

Section 8.06 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Altria, the Administrative Agent and each Lender and their
respective successors and assigns, except that Altria shall not have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

Section 8.07 Assignments and Participations. (a) Assignment of Lender
Obligations. Each Lender may and, if demanded by Altria upon at least five
Business Days’ notice (or, in the case of a Defaulting Lender, at least three
Business Days’ notice) to such Lender and the Administrative Agent, will assign
to one or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it), subject to the following:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement, except that this clause
(i) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Classes on a non-pro rata basis;

(ii) the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000 (subject to reduction at the sole discretion of Altria) and shall be
an integral multiple of $1,000,000;

(iii) each such assignment shall be to an Eligible Assignee;

(iv) each such assignment made as a result of a demand by Altria pursuant to
this Section 8.07(a) shall be arranged by Altria after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments which together cover all of the rights and
obligations of the assigning Lender under this Agreement;

(v) no Lender shall be obligated to make any such assignment as a result of a
demand by Altria pursuant to this Section 8.07(a) unless and until such Lender
shall have received one or more payments from Altria to which it has outstanding
Advances or one or more Eligible Assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Lender under this
Agreement; and

(vi) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment

 

47



--------------------------------------------------------------------------------

and Acceptance, together with a processing and recordation fee of $3,500 payable
by the assigning Lender, provided that, if such assignment is made as a result
of a demand by Altria under this Section 8.07(a) Altria shall pay or cause to be
paid such $3,500 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 8.04) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 8.11.

(b) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Altria or the performance or observance by Altria of any of its obligations
under this Agreement or any other instrument or document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee represents that (A) the source of any funds it is
using to acquire the assigning Lender’s interest or to make any Advance is not
and will not be plan assets as defined under the Department of Labor Plan Asset
Regulations (Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
Code of Federal Regulations, as amended by Section 3(42) of ERISA and as may be
further amended) or (B) the assignment or Advance is not and will not be a
non-exempt prohibited transaction as defined in Section 406 of ERISA or
Section 4975(c) of the Internal Revenue Code; (vii) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (viii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

 

48



--------------------------------------------------------------------------------

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Note or Notes subject to such assignment,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to Altria.

(d) Register. The Administrative Agent shall maintain at its address referred to
in Section 8.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
Altria, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Altria or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Sale of Participation. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Altria hereunder) shall remain unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(iii) Altria, the Administrative Agent, and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and

(iv) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by Altria therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Advances or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
in each case to the extent subject to such participation.

Each Lender that sells a participation shall maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Advances or other
obligations.

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 8.07, disclose to the assignee or participant or proposed assignee or
participant, any information

 

49



--------------------------------------------------------------------------------

relating to Altria furnished to such Lender by or on behalf of Altria; provided
that, prior to any such disclosure, the assignee or participant or proposed
assignee or participant shall agree to preserve the confidentiality of any
confidential information relating to Altria received by it from such Lender by
signing a confidentiality agreement substantially in the form attached hereto as
Exhibit G or with terms no less restrictive than the provisions of Exhibit G.

(g) Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank in accordance with Regulation A.

Section 8.08 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

Section 8.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 8.10 Jurisdiction, Etc. (a) Submission to Jurisdiction; Service of
Process. Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York state court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York state court or, to
the extent permitted by law, in such Federal court. Altria irrevocably consents
to the service of process in any action or proceeding in such courts by the
mailing thereof by any parties hereto by registered or certified mail, postage
prepaid, to Altria at its address specified pursuant to Section 8.02. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to serve legal process in any
other manner permitted by law or to bring any action or proceeding relating to
this Agreement or the Notes in the courts of any jurisdiction.

(b) Waivers. Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York state or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, trial by jury in any legal action or proceeding relating to this Agreement
or any other related documents.

 

50



--------------------------------------------------------------------------------

Section 8.11 Confidentiality. Neither the Administrative Agent nor any Lender
shall disclose any confidential Information (as defined below) relating to
Altria to any other Person without the consent of Altria, other than (a) to the
Administrative Agent’s or such Lender’s affiliates and their officers,
directors, employees, agents and advisors and, as contemplated by
Section 8.07(f), to actual or prospective assignees and participants, and then,
in each such case, only on a confidential basis and only to such Persons who
need to know such information for the purpose of evaluating, administering or
monitoring this Agreement or the term loan facility established hereby;
provided, however, that such actual or prospective assignee or participant shall
have been made aware of this Section 8.11 and shall have agreed to be bound by
its provisions as if it were a party to this Agreement, (b) as required by any
law, rule or regulation or judicial process, (c) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking or
other financial institutions, (d) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 8.11 or
(ii) becomes available to any Administrative Agent or any Lender on a
non-confidential basis from a source other than Altria, which source, to the
best of such Administrative Agent’s or such Lender’s knowledge, is not
prohibited from disclosing such Information by a contractual, legal or fiduciary
obligation to Altria or (e)(i) if necessary in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement, (ii) such disclosure is made in a complaint or other document filed
in a lawsuit or other proceeding and (iii) such filing is made under seal, if
the court permits such filing under seal. Altria agrees that (x) no
confidentiality undertaking previously entered into by any Administrative Agent
or Lender or any of its affiliates shall prohibit any disclosure expressly
permitted to be made by, and in accordance with, Section 8.07(f) and this
Section 8.11 and (y) the Administrative Agent and the Lenders may disclose the
existence of this Agreement and public information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent or any Lender in connection with
the administration of this Agreement, the other documents to be delivered
hereunder and the Commitments.

For the purposes of this Section 8.11, “Information” means all information
regardless of form, whether oral, written or electronic, received from Altria
relating to Altria or its business, together with analyses, compilations or
other materials prepared by the Administrative Agent, a Lender or their
respective representatives which contain or otherwise reflect such information,
other than any such information that is available to the Administrative Agent or
any Lender on a non-confidential basis prior to disclosure by Altria; provided
that, in the case of information received from Altria after the date hereof,
such information is identified as confidential.

Section 8.12 Integration. This Agreement and the Notes represent the agreement
of Altria, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, Altria or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
Notes other than the matters referred to in Sections 2.07(c) and 8.04(a) and
except for confidentiality agreements entered into by each Lender in connection
with this Agreement.

Section 8.13 USA Patriot Act Notice. The Administrative Agent and each Lender
hereby notifies Altria that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain,

 

51



--------------------------------------------------------------------------------

verify and record information that identifies Altria, which information includes
the name and address of Altria and other information that will allow such Lender
to identify Altria in accordance with the Patriot Act.

Section 8.14 No Fiduciary Duty. The Administrative Agent, each Lender and their
affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of Altria. Altria agrees
that nothing in this Agreement will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between the Lenders
and Altria, its stockholders or its affiliates. Altria further acknowledges and
agrees that it is responsible for making its own independent judgment with
respect to this Agreement and the process leading thereto. Altria agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to Altria, in connection with this
Agreement or the process leading thereto.

Section 8.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or any
other instrument or document furnished pursuant hereto or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement or any other instrument or document furnished pursuant
hereto may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other instrument or document furnished pursuant hereto; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages follow.]

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALTRIA GROUP, INC. By:  

/s/ Daniel J. Bryant

Name:   Daniel J. Bryant Title:   Vice President and Treasurer JPMORGAN CHASE
BANK, N.A., as Administrative Agent By:  

/s/ Tony Yung

Name:   Tony Yung Title:   Executive Director JPMORGAN CHASE BANK, N.A., as
Initial Lender By:  

/s/ Tony Yung

Name:   Tony Yung Title:   Executive Director



--------------------------------------------------------------------------------

EXHIBIT A - 1 - FORM OF

TRANCHE I NOTE

Dated: _______________, 20__

U.S.$_________________

FOR VALUE RECEIVED, the undersigned, Altria Group, Inc., a Virginia corporation
(“Altria”), HEREBY PROMISES TO PAY to the order of __________ (the “Lender”) for
the account of its Applicable Lending Office on the Maturity Date (each as
defined in the Term Loan Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Tranche I Commitment in figures] or, if less, the
aggregate principal amount of the Tranche I Advances outstanding on the Maturity
Date made by the Lender to Altria pursuant to the Term Loan Agreement, dated as
of December 20, 2018 among Altria, the Lender and certain other lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lender
and such other lenders (as amended or modified from time to time, the “Term Loan
Agreement;” the terms defined therein being used herein as therein defined).

Altria promises to pay interest on the unpaid principal amount of each Tranche I
Advance from the date of such Tranche I Advance until such principal amount is
paid in full, at such interest rate, and payable at such times, as are specified
in the Term Loan Agreement.

Both principal and interest in respect of each Tranche I Advance are payable in
Dollars to JPMCB for the account of the Lender at the office of JPMCB, located
at 500 Stanton Christiana Road, NCC5/Floor 1, Newark, DE 19713, in same day
funds. Each Tranche I Advance owing to the Lender by Altria pursuant to the Term
Loan Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Term Loan Agreement. The Term Loan Agreement, among other
things, (i) provides for the making of Tranche I Advances by the Lender to
Altria in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of Altria resulting from each
such Tranche I Advance being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

A-1-1



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

ALTRIA GROUP, INC. By  

 

  Name:   Title:

 

A-1-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Type of

Tranche I

Advance

 

Amount of

Tranche I Advance

 

Interest Rate

 

Amount of

Principal Paid

or Prepaid

 

Unpaid Principal

Balance

 

Notation

Made By

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT A - 2 - FORM OF

TRANCHE II NOTE

Dated: _______________, 20__

U.S.$_________________

FOR VALUE RECEIVED, the undersigned, Altria Group, Inc., a Virginia corporation
(“Altria”), HEREBY PROMISES TO PAY to the order of __________ (the “Lender”) for
the account of its Applicable Lending Office on the Maturity Date (each as
defined in the Term Loan Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Tranche II Commitment in figures] or, if less, the
aggregate principal amount of the Tranche II Advances outstanding on the
Maturity Date made by the Lender to Altria pursuant to the Term Loan Agreement,
dated as of December 20, 2018 among Altria, the Lender and certain other lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Term Loan Agreement;” the terms defined therein being used herein as therein
defined).

Altria promises to pay interest on the unpaid principal amount of each Tranche
II Advance from the date of such Tranche II Advance until such principal amount
is paid in full, at such interest rate, and payable at such times, as are
specified in the Term Loan Agreement.

Both principal and interest in respect of each Tranche II Advance are payable in
Dollars to JPMCB for the account of the Lender at the office of JPMCB, located
at 500 Stanton Christiana Road, NCC5/Floor 1, Newark, DE 19713, in same day
funds. Each Tranche II Advance owing to the Lender by Altria pursuant to the
Term Loan Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Term Loan Agreement. The Term Loan Agreement, among other
things, (i) provides for the making of Tranche II Advances by the Lender to
Altria in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of Altria resulting from each
such Tranche II Advance being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

A-2-1



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

ALTRIA GROUP, INC. By  

 

  Name:   Title:

 

A-2-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Type of

Tranche II

Advance

 

Amount of

Tranche II

Advance

 

Interest Rate

 

Amount of

Principal Paid

or Prepaid

 

Unpaid Principal

Balance

 

Notation

Made By

 

A-2-3



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF

NOTICE OF BORROWING

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

    for the Lenders party to the Term Loan Agreement

    referred to below

Ladies and Gentlemen:

Altria Group, Inc. (“Altria”), refers to the Term Loan Agreement, dated as of
December 20, 2018 (as amended or modified from time to time, the “Term Loan
Agreement,” the terms defined therein being used herein as therein defined),
among Altria, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for such Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Term Loan Agreement that Altria hereby requests
a Borrowing under the Term Loan Agreement, and in that connection sets forth
below the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Term Loan Agreement:

(i) The date of the Proposed Borrowing is _______________, 20__.

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [LIBO Rate Advances].

(iii) The Class of Advances comprising the Proposed Borrowing is [Tranche I
Advances] [Tranche II Advances].

(iv) The aggregate amount of the Proposed Borrowing is U.S.$[_______________].

[(v) The initial Interest Period for each LIBO Rate Advance made as part of the
Proposed Borrowing is [one week] [______ month(s)].]

Altria hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

(A) the conditions contained in Section 3.02 of the Term Loan Agreement have
been satisfied; and

(B) the aggregate principal amount of the Proposed Borrowing and all other
Borrowings to be made on the same day under the Term Loan Agreement is within
the aggregate unused [Tranche I] [Tranche II] Commitments of the Lenders.

 

B-1



--------------------------------------------------------------------------------

Very truly yours, ALTRIA GROUP, INC. By  

 

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Term Loan Agreement, dated as of December 20, 2018 (as
amended or modified from time to time, the “Term Loan Agreement,” the terms
defined therein being used herein as therein defined), among Altria Group, Inc.,
the Lenders party thereto and JPMorgan Chase Bank, N.A. (“JPMCB”), as
Administrative Agent for such Lenders (in such capacity, the “Administrative
Agent”).

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Term Loan Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Term Loan Agreement (the “Assigned
Interest”). After giving effect to such sale and assignment, the Assignee’s
Commitment and the amount of the Advances owing to the Assignee will be as set
forth on Schedule 1 hereto. Each of the Assignor and the Assignee represents and
warrants that it is authorized to execute and deliver this Assignment and
Acceptance.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Term Loan Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Term Loan Agreement or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Altria or the
performance or observance by Altria of any of its obligations under the Term
Loan Agreement or any other instrument or document furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Term Loan
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon JPMCB, as Administrative Agent, any other Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Term Loan Agreement; (iii) confirms that it is an
Eligible Assignee; (iv) represents that (A) the source of any funds it is using
to acquire the Assignor’s interest or to make any Advance is not and will not be
plan assets as defined under the Department of Labor Plan Asset Regulations
(Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of Federal
Regulations, as amended by Section 3(42) of ERISA and as may be further amended)
or (B) the assignment or Advance is not and will be not be a non-exempt
prohibited transaction as defined in Section 406 of ERISA or Section 4975(c) of
the Internal Revenue Code; (v) appoints and authorizes JPMCB, as Administrative
Agent, to take such action as agent on its behalf and to exercise such powers
and discretion under the Term Loan Agreement as are delegated to

 

C-1



--------------------------------------------------------------------------------

JPMCB, as Administrative Agent, by the terms thereof, together with such powers
and discretion as are reasonably incidental thereto; and (vi) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Term Loan Agreement are required to be performed by it as a Lender.

4. This Assignment and Acceptance will be delivered to JPMCB, as Administrative
Agent, for acceptance and recording by JPMCB, as Administrative Agent, following
its execution. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by JPMCB, as
Administrative Agent, unless otherwise specified on Schedule 1 hereto.

5. Upon such acceptance and recording by JPMCB, as Administrative Agent, as of
the Effective Date, (i) the Assignee shall be a party to the Term Loan Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Term Loan Agreement.

6. Upon such acceptance and recording by JPMCB, as Administrative Agent, from
and after the Effective Date, JPMCB, as Administrative Agent, shall make all
payments under the Term Loan Agreement in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Term Loan Agreement
for periods prior to the Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier or e-mail shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

C-2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Assignor: __________________________

Assignee: __________________________

Assigned Interests:

 

Class of Commitment/Advances
Assigned1   Aggregate Amount of
Commitment/Advances for all
Lenders   Amount of Commitment/
Advances Assigned   Percentage Assigned of
Commitment/Advances under
the applicable Class2                            

Effective Date3: _______________, 20__

 

[NAME OF ASSIGNOR], as Assignor By  

 

  Title: Dated: _______________, 20__ [NAME OF ASSIGNEE], as Assignee By  

 

  Title: Dated: _______________, 20__ Domestic Lending Office: [Address]

 

1 

Fill in Tranche I Commitment, Tranche II Commitment, Tranche I Advance or
Tranche II Advance, as applicable.

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

3 

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to JPMCB, as Administrative Agent.

 

C-3



--------------------------------------------------------------------------------

Accepted this __________ day of _______________, 20__ JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By  

 

  Title:

[Approved this __________ day

of _______________, 20__

ALTRIA GROUP, INC.]4 By  

 

  Title:

 

4 

Required if the Assignee is an Eligible Assignee solely by reason of clause
(viii) of the definition of “Eligible Assignee.”

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D -

FORM OF GUARANTEE

GUARANTEE, dated as of ______________, 20__ (as amended from time to time, this
“Guarantee”), made by Philip Morris USA Inc., a Virginia corporation (the
“Guarantor”), in favor of the Lenders (the “Lenders”) party to the Term Loan
Agreement, dated as of December 20, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”) among Altria Group, Inc.
(“Altria”), such Lenders and JPMorgan Chase Bank, N.A. (“JPMCB”), as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used in this Guarantee and not otherwise defined
herein have the meanings specified in the Term Loan Agreement.

WITNESSETH:

SECTION 1. Guarantee. (a) The Guarantor hereby unconditionally guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all the obligations of Altria now or hereafter existing under the
Term Loan Agreement, whether for principal, interest, fees, expenses or
otherwise (such obligations being referred to herein as the “Obligations”).

(b) It is the intention of the Guarantor that this Guarantee not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to this Guarantee. To effectuate
the foregoing intention, the amount guaranteed by the Guarantor under this
Guarantee shall be limited to the maximum amount as will, after giving effect to
such maximum amount and all other contingent and fixed liabilities of the
Guarantor that are relevant under such laws, result in the Obligations of the
Guarantor under this Guarantee not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means Title 11, U.S. Code, or
any similar federal or state law for the relief of debtors.

SECTION 2. Guarantee Absolute. The Guarantor guarantees that the Obligations
will be paid strictly in accordance with the terms of the Term Loan Agreement,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of JPMCB, as
Administrative Agent, or the Lenders with respect thereto. The liability of the
Guarantor under this Guarantee shall be absolute and unconditional irrespective
of:

(a) any lack of validity, enforceability or genuineness of any provision of the
Term Loan Agreement or any other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from the Term Loan Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guarantee, for all
or any of the Obligations; or

 

D-1



--------------------------------------------------------------------------------

(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, Altria or a guarantor.

SECTION 3. Subordination. The Guarantor covenants and agrees that its obligation
to make payments of the Obligations hereunder constitutes an unsecured
obligation of the Guarantor ranking (a) pari passu with all existing and future
senior indebtedness of the Guarantor and (b) senior in right of payment to all
existing and future subordinated indebtedness of the Guarantor.

SECTION 4. Waiver; Subrogation. (a) The Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to this
Guarantee and any requirement that JPMCB, as Administrative Agent, or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against Altria or any
other Person or any collateral.

(b) The Guarantor hereby irrevocably waives any claims or other rights that it
may now or hereafter acquire against Altria that arise from the existence,
payment, performance or enforcement of the Guarantor’s obligations under this
Guarantee or the Term Loan Agreement, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of JPMCB, as Administrative
Agent, or any Lender against Altria or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Altria,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right. If any
amount shall be paid to the Guarantor in violation of the preceding sentence at
any time prior to the cash payment in full of the Obligations and all other
amounts payable under this Guarantee, such amount shall be held in trust for the
benefit of JPMCB, as Administrative Agent, and the Lenders and shall forthwith
be paid to JPMCB, as Administrative Agent, to be credited and applied to the
Obligations and all other amounts payable under this Guarantee, whether matured
or unmatured, in accordance with the terms of the Term Loan Agreement and this
Guarantee, or be held as collateral for any Obligations or other amounts payable
under this Guarantee thereafter arising. The Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by the Term Loan Agreement and this Guarantee and that the waiver
set forth in this Section 4(b) is knowingly made in contemplation of such
benefits.

SECTION 5. No Waiver; Remedies. No failure on the part of JPMCB, as
Administrative Agent, or any Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

D-2



--------------------------------------------------------------------------------

SECTION 6. Continuing Guarantee; Transfer of Interest. This Guarantee is a
continuing guarantee and shall (a) remain in full force and effect until the
earliest to occur of (i) the date, if any, on which the Guarantor shall
consolidate with or merge into Altria or any successor thereto, (ii) the date,
if any, on which Altria or any successor thereto shall consolidate with or merge
into the Guarantor, (iii) payment in full of the Obligations, and (iv) the
rating of Altria’s long term senior unsecured debt by Standard & Poor’s of A or
higher, (b) be binding upon the Guarantor, its successors and assigns, and
(c) inure to the benefit of and be enforceable by any Lender or Administrative
Agent, and by their respective successors, transferees, and assigns.

SECTION 7. Reinstatement. This Guarantee shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by JPMCB, as
Administrative Agent, or any Lender upon the insolvency, bankruptcy or
reorganization of Altria or otherwise, all as though such payment had not been
made.

SECTION 8. Amendment. The Guarantor may amend this Guarantee at any time for any
purpose without the consent of JPMCB, as Administrative Agent, or any of the
Lenders; provided, however, that if such amendment adversely affects the rights
of any Lender, the prior written consent of such Lender shall be required.

SECTION 9. Governing Law. This Guarantee shall be governed by, and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

PHILIP MORRIS USA INC. By:  

 

  Name:   Title:

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E-1 - FORM OF

OPINION OF COUNSEL

FOR ALTRIA

[Letterhead of Hunton Andrews Kurth LLP]

[Effective Date]

To each of the Lenders party

to the Term Loan Agreement referred to below

Term Loan Agreement

Altria Group, Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(c)(iii) of the Term
Loan Agreement, dated as of December 20, 2018 (the “Term Loan Agreement”), among
Altria Group, Inc. (“Altria”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent for such Lenders. Terms defined in the Term
Loan Agreement are used herein as therein defined.

We have acted as special counsel for Altria in connection with the preparation,
execution and delivery of the Term Loan Agreement.

In that connection, we have examined the following documents:

(1) the Term Loan Agreement;

(2) the documents furnished by Altria pursuant to Sections 3.01(c)(i), (ii),
(iv), (v) and (vi) of the Term Loan Agreement;

(3) the articles of incorporation of Altria, as amended (the “Charter”); and

(4) the by-laws of Altria, as amended and restated (the “By-laws”).

We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of Altria, certificates of public officials and of
officers of Altria and agreements, instruments and other documents, as we have
deemed relevant and necessary as a basis for the opinions expressed below. As to
questions of fact material to such opinions, we have, when relevant facts were
not independently established by us, relied upon and assumed the accuracy of the
representations of Altria set forth in the Term Loan Agreement and upon
certificates of Altria or its officers or of public officials. Whenever the
phrase “known to us” is used herein, it refers to the actual knowledge of the
attorneys of the firm involved in the representation of Altria in connection
with the Term Loan Agreement, without independent investigation. For purposes of
the opinions expressed below, we have assumed (i) the authenticity of all
documents submitted to us as originals, (ii) the conformity to the originals of
all documents submitted to us as copies and the authenticity of the originals
thereof, (iii) the legal capacity of natural persons, (iv) the genuineness of
all signatures, (v) the due authorization, execution and delivery of all
documents by all parties (other than the due authorization,

 

E-1-1



--------------------------------------------------------------------------------

execution and delivery of the Term Loan Agreement and the Notes by Altria, as to
which we express our opinion in paragraph 2 below) and (vi) the validity,
binding effect and enforceability of all documents (other than the validity,
binding effect and enforceability of the Term Loan Agreement and the Notes upon
Altria, as to which we express our opinion in paragraph 5 below). We understand
that you separately are receiving the opinion of W. Hildebrandt Surgner, Jr.,
Vice President, Corporate Secretary and Associate General Counsel of Altria,
dated the date hereof and addressed to you, as to certain of the foregoing
matters, and we express no opinion thereon.

Our opinions expressed below are limited to the law of the State of New York,
the Commonwealth of Virginia and the Federal law of the United States.

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

1. Altria is a corporation validly existing and in good standing under the laws
of the Commonwealth of Virginia.

2. Altria has the corporate power and authority to execute, deliver and perform
its obligations under the Term Loan Agreement and the Notes, and Altria has
taken all necessary corporate action to authorize its execution, delivery and
performance of the Term Loan Agreement and the Notes. The Term Loan Agreement
and the Notes have been duly executed and delivered by Altria.

3. The execution and delivery by Altria of the Term Loan Agreement and the Notes
do not, and the consummation of the transactions contemplated thereby will not,
violate (a) the Charter or the By-laws or (b) any Federal or State of New York
law or regulation or any law or regulation of the Commonwealth of Virginia that
in our experience is generally applicable to Altria and to transactions of the
type contemplated by the Term Loan Agreement and the Notes (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System) (collectively, “Included Law”) or (c) any of the agreements listed on
Annex A hereto (each a “Material Agreement”). In expressing the opinion set
forth in clause (b) of this paragraph, we are not expressing an opinion as to
whether loans to be made to a Borrower under the Term Loan Agreement comply with
(i) any statutory, regulatory or other loan limits applicable to the Lenders or
(ii) any statutes, laws, rules or regulations that prescribe permissible and
lawful investments for the Lenders.

4. Except for those that have been obtained or made, no consent, approval,
authorization or other action by, or filing with, any governmental authority of
the United States, the State of New York or the Commonwealth of Virginia
pursuant to any law or regulation that in our experience is generally applicable
to Altria and to transactions of the type contemplated by the Term Loan
Agreement and the Notes is required to be obtained or made by Altria as of the
date hereof for the execution and delivery by Altria of the Term Loan Agreement
and the Notes, the borrowings by Altria in accordance with the terms of the Term
Loan Agreement or the performance by Altria of its payment obligations under the
Term Loan Agreement.

 

E-1-2



--------------------------------------------------------------------------------

5. The Term Loan Agreement is the legal, valid and binding obligation of Altria
enforceable under the laws of the State of New York against Altria in accordance
with its terms. The Notes are the legal, valid and binding obligations of
Altria, enforceable under the laws of the State of New York against Altria in
accordance with their respective terms.

To the extent that any opinion contained herein relates to the enforceability of
the choice of New York law provisions of the Agreement, we have, in rendering
such opinion, relied solely upon New York General Obligations Law Section 5-1401
and have assumed that the Term Loan Agreement is not entered into with a view to
violate the laws of the jurisdiction in which the contract is to be performed.
Further, such opinion is subject to the qualification that such enforceability
may be limited by important public policies of a more-interested jurisdiction.
We express no opinion regarding whether a court other than a court of or in the
State of New York would give effect to a choice of New York law.

The opinion set forth in paragraph 5 above is qualified to the extent
enforceability is subject to the effect of (i) bankruptcy, insolvency,
reorganization, arrangement, moratorium and other similar laws relating to or
affecting the rights of creditors generally, including without limitation
fraudulent conveyance or transfer laws (including, but not limited to, the
common law trust fund doctrine and Section 548 of the United States Bankruptcy
Code), and preference and equitable subordination laws and principles,
(ii) general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and (iii) concepts of materiality,
unconscionability, reasonableness, impracticability or impossibility of
performance, good faith and fair dealing.

Further, we express no opinion as to the legality, validity, enforceability or
effect, as applicable, of:

(i) any provision that purports to (a) confer subject matter jurisdiction on a
court that does not have independent grounds for subject matter jurisdiction,
(b) establish the venue of any action, except to the extent enforceable under
Sections 5-1401 and 5-1402 of the New York General Obligations Law or (c) act as
a waiver of certain rights, including personal service, marshalling of assets or
similar requirements and the right to trial by jury;

(ii) any provision regarding indemnification or contribution to the extent it
violates public policy of the State of New York, or any Federal law or
regulation, or to the extent it purports to provide that a party shall be
indemnified for its own negligence, bad faith, gross negligence or willful
misconduct;

(iii) any provision that requires the payment of liquidated or punitive damages,
interest on interest, prepayment penalties or premiums, late fees or default
rates of interest to the extent that they are found to constitute unenforceable
penalties or forfeitures;

(iv) any provision that purports to grant any person the ability to receive the
remedies of specific performance, injunctive relief, liquidated damages or any
similar remedy in any proceeding;

 

E-1-3



--------------------------------------------------------------------------------

(v) any provision in the Term Loan Agreement pursuant to which Altria waives the
benefit of any constitutional, statutory or common law right to the extent that
such a waiver is deemed to violate public policy;

(vi) any provision providing that any participant in the Term Loan Agreement may
exercise set-off or similar rights with respect to such participation or that
permits the exercise of rights without notice or without providing an
opportunity to cure failures to perform;

(vii) any provision that excludes money damages as a remedy, if injunctive
relief is not available under applicable law, or that permits a party to pursue
multiple remedies or that provides that all remedies are cumulative or
nonexclusive, or that violates laws relating to claim splitting or collateral
estoppel;

(viii) any provision in any document regarding severability;

(ix) any provision that would alter the terms or rights and obligations of the
parties based on course of dealing, course of performance or the like, or that
provides that failure or delay in taking action may not constitute a waiver of
rights;

(x) any provision that requires that amendments or waivers be made in writing,
or that require mitigation of damages; and

(xi) any provision relating to any Write-Down and Conversion Powers or other
similar powers of any EEA Resolution Authority or the effect of any Bail-in
Action.

With respect to our opinion in paragraph 3(a) and 3(b), we have assumed that
(i) Altria has not and will not take in the future any action (including a
decision not to act) permitted under the Term Loan Agreement that would result
in a violation of Included Law and (ii) all parties to the Term Loan Agreement
will act in accordance with, and will refrain from taking any action that is
forbidden by, the terms and conditions of the Term Loan Agreement.

With respect to our opinion in paragraph 3(c), we have made no examination of or
determination, and express no opinion, as to any accounting, financial or
similar covenant or provision contained in any Material Agreement or the
accuracy as to factual matters of any representation, warranty, data or other
information, whether oral or written, that may have been made by any entity
involved in the transaction described above, whether named herein or otherwise.

This opinion is being furnished to you pursuant to Section 3.01(c)(iii) of the
Term Loan Agreement, is solely for the benefit of you and your counsel, and is
not intended for, and may not be relied upon by, any other person or entity
without our prior written consent. We expressly disclaim any obligation to
advise you of any changes of law or facts that may hereafter come or be brought
to our attention which would alter the opinions herein set forth.

Very truly yours,

 

E-1-4



--------------------------------------------------------------------------------

ANNEX A

Material Agreements and Instruments

 

1.

Indenture, dated as of December 2, 1996, between Altria Group, Inc. and The Bank
of New York (as successor in interest to JPMorgan Chase Bank, formerly known as
The Chase Manhattan Bank), as Trustee

 

2.

First Supplemental Indenture to Indenture, dated as of December 2, 1996, between
Altria Group, Inc. and The Bank of New York (as successor in interest to
JPMorgan Chase Bank, formerly known as The Chase Manhattan Bank), as Trustee,
dated as of February 13, 2008

 

3.

Indenture among Altria Group, Inc., as Issuer, Philip Morris USA Inc., as
Guarantor, and Deutsche Bank Trust Company Americas, as Trustee, dated as of
November 4, 2008

 

4.

Guarantee dated as of September 8, 2008, made by Philip Morris USA Inc., in
favor of The Bank of New York (as successor in interest to JPMorgan Chase Bank,
formerly known as The Chase Manhattan Bank), as trustee for the holders of the
5.625% Notes due 2008, 7.000% Notes due 2013, and 7.750% Debentures due 2027
under the Indenture dated as of December 2, 1996

 

5.

Form of 2.625% Notes due 2020 of Altria Group, Inc.

 

6.

Form of 2.625% Notes due 2026 of Altria Group, Inc.

 

7.

Form of 2.850% Notes due 2022 of Altria Group, Inc.

 

8.

Form of 2.950% Notes due 2023 of Altria Group, Inc.

 

9.

Form of 3.875% Notes due 2046 of Altria Group, Inc.

 

10.

Form of 4.000% Notes due 2024 of Altria Group, Inc.

 

11.

Form of 4.250% Notes due 2042 of Altria Group, Inc.

 

12.

Form of 4.500% Notes due 2043 of Altria Group, Inc.

 

13.

Form of 4.750% Notes due 2021 of Altria Group, Inc.

 

14.

Form of 5.375% Notes due 2044 of Altria Group, Inc.

 

15.

Form of 7.75% Debentures due 2027 of Altria Group, Inc.

 

16.

Form of 9.25% Notes due 2019 of Altria Group, Inc.

 

17.

Form of 9.70% Notes due 2018 of Altria Group, Inc.

 

18.

Form of 9.95% Notes due 2038 of Altria Group, Inc.

 

19.

Form of 10.20% Notes due 2039 of Altria Group, Inc.

 

20.

Guarantee dated as of November 14, 2014, made by Philip Morris USA Inc., in
favor of Deutsche Bank Trust Company Americas, as trustee for the registered
holder of the 2.625% Notes due 2020 of Altria Group, Inc.

 

21.

Guarantee dated as of September 16, 2016, made by Philip Morris USA Inc., in
favor of Deutsche Bank Trust Company Americas, as trustee for the registered
holder of the 2.625% Notes due 2026 of Altria Group, Inc.

 

E-1-5



--------------------------------------------------------------------------------

22.

Guarantee dated as of August 9, 2012, made by Philip Morris USA Inc., in favor
of Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 2.850% Notes due 2022 of Altria Group, Inc.

 

23.

Guarantee dated as of May 2, 2013, made by Philip Morris USA Inc., in favor of
Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 2.950% Notes due 2023 of Altria Group, Inc.

 

24.

Guarantee dated as of September 16, 2016, made by Philip Morris USA Inc., in
favor of Deutsche Bank Trust Company Americas, as trustee for the registered
holder of the 3.875% Notes due 2046 of Altria Group, Inc.

 

25.

Guarantee dated as of October 31, 2013, made by Philip Morris USA Inc., in favor
of Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 4.000% Notes due 2024 of Altria Group, Inc.

 

26.

Guarantee dated as of August 9, 2012, made by Philip Morris USA Inc., in favor
of Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 4.250% Notes due 2042 of Altria Group, Inc.

 

27.

Guarantee dated as of May 2, 2013, made by Philip Morris USA Inc., in favor of
Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 4.500% Notes due 2043 of Altria Group, Inc.

 

28.

Guarantee dated as of May 5, 2011, made by Philip Morris USA Inc., in favor of
Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 4.750% Notes due 2021 of Altria Group, Inc.

 

29.

Guarantee dated as of October 31, 2013, made by Philip Morris USA Inc., in favor
of Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 5.375% Notes due 2044 of Altria Group, Inc.

 

30.

Guarantee dated as of February 6, 2009, made by Philip Morris USA Inc., in favor
of Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 9.25% Notes due 2019 of Altria Group, Inc.

 

31.

Guarantee dated as of November 10, 2008, made by Philip Morris USA Inc., in
favor of Deutsche Bank Trust Company Americas, as trustee for the registered
holder of the 9.70% Notes due 2018 of Altria Group, Inc.

 

32.

Guarantee dated as of November 10, 2008, made by Philip Morris USA Inc., in
favor of Deutsche Bank Trust Company Americas, as trustee for the registered
holder of the 9.95% Notes due 2038 of Altria Group, Inc.

 

33.

Guarantee dated as of February 6, 2009, made by Philip Morris USA Inc., in favor
of Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 10.20% Notes due 2039 of Altria Group, Inc.

 

34.

Comprehensive Settlement Agreement and Release related to settlement of
Mississippi health care cost recovery action, dated as of October 17, 1997

 

35.

Settlement Agreement related to settlement of Florida health care cost recovery
action, dated August 25, 1997

 

E-1-6



--------------------------------------------------------------------------------

36.

Comprehensive Settlement Agreement and Release related to settlement of Texas
health care cost recovery action, dated as of January 16, 1998

 

37.

Settlement Agreement and Stipulation for Entry of Judgment regarding the claims
of the State of Minnesota, dated as of May 8, 1998

 

38.

Settlement Agreement and Release regarding the claims of Blue Cross and Blue
Shield of Minnesota, dated as of May 8, 1998

 

39.

Stipulation of Amendment to Settlement Agreement and For Entry of Agreed Order
regarding the settlement of the Mississippi health care cost recovery action,
dated as of July 2, 1998

 

40.

Stipulation of Amendment to Settlement Agreement and For Entry of Consent Decree
regarding the settlement of the Texas health care cost recovery action, dated as
of July 24, 1998

 

41.

Stipulation of Amendment to Settlement Agreement and For Entry of Consent Decree
regarding the settlement of the Florida health care cost recovery action, dated
as of September 11, 1998

 

42.

Master Settlement Agreement relating to state health care cost recovery and
other claims, dated as of November 23, 1998

 

43.

Stipulation and Agreed Order Regarding Stay of Execution Pending Review and
Related Matters, dated as of May 7, 2001

 

44.

Term Sheet effective December 17, 2012, between Philip Morris USA Inc., the
other participating manufacturers, and various states and territories for
settlement of the 2003-2012 Non-Participating Manufacturer Adjustment with those
states

 

45.

Employee Matters Agreement by and between Altria Group, Inc. and Kraft Foods
Inc. (now known as Mondelēz International, Inc.), dated as of March 30, 2007

 

46.

Tax Sharing Agreement by and between Altria Group, Inc. and Kraft Foods Inc.
(now known as Mondelēz International, Inc.), dated as of March 30, 2007

 

47.

Intellectual Property Agreement by and between Philip Morris International Inc.
and Philip Morris USA Inc., dated as of January 1, 2008

 

48.

Employee Matters Agreement by and between Altria Group, Inc. and Philip Morris
International Inc., dated as of March 28, 2008

 

49.

Tax Sharing Agreement by and between Altria Group, Inc. and Philip Morris
International Inc., dated as of March 28, 2008

 

50.

Benefit Equalization Plan, effective as of September 2, 1974, as amended

 

51.

Form of Employee Grantor Trust Enrollment Agreement

 

52.

Form of Supplemental Employee Grantor Trust Enrollment Agreement

 

53.

Automobile Policy

 

54.

Grantor Trust Agreement by and between Altria Client Services Inc. and Wells
Fargo Bank, National Association, dated February 23, 2011

 

55.

Long-Term Disability Benefit Equalization Plan, effective as of January 1, 1989,
as amended

 

E-1-7



--------------------------------------------------------------------------------

56.

Deferred Fee Plan for Non-Employee Directors, as amended and restated effective
October 28, 2015

 

57.

2015 Stock Compensation Plan for Non-Employee Directors, as amended and restated
effective October 28, 2015

 

58.

2010 Performance Incentive Plan, effective on May 20, 2010

 

59.

2015 Performance Incentive Plan, effective on May 1, 2015

 

60.

Form of Indemnity Agreement

 

61.

Form of Restricted Stock Agreement, dated as of May 16, 2012

 

62.

Form of Restricted Stock Agreement, dated as of January 28, 2014

 

63.

Form of Deferred Stock Agreement, dated as of January 28, 2014

 

64.

Form of Restricted Stock Unit Agreement, dated as of January 28, 2015

 

65.

Form of Restricted Stock Unit Agreement, dated as of January 26, 2016

 

66.

Form of Restricted Stock Unit Agreement, dated as of January 30, 2017

 

67.

Form of Performance Stock Unit Agreement, dated as of January 30, 2017

 

68.

Form of Restricted Stock Unit Agreement, dated as of January 30, 2018

 

69.

Form of Performance Stock Unit Agreement, dated as of January 30, 2018

 

70.

Form of Restricted Stock Unit Agreement, dated as of May 17, 2018

 

71.

Form of Performance Stock Unit Agreement, dated as of May 17, 2018

 

72.

Form of Executive Confidentiality and Non-Competition Agreement

 

73.

Agreement and General Release between Altria Group, Inc. and Denise F. Keane,
dated June 29, 2017

 

74.

Time Sharing Agreement between Altria Client Services LLC and Howard A. Willard,
dated May 17, 2018

 

75.

Time Sharing Termination Letter from Altria Client Services LLC to Martin J.
Barrington, dated May 17, 2018

 

76.

Agreement and General Release between Altria and Martin J. Barrington, dated
May 17, 2018

 

E-1-8



--------------------------------------------------------------------------------

EXHIBIT E-2 - FORM OF

OPINION OF COUNSEL

FOR ALTRIA

[Effective Date]

To each of the Lenders party

    to the Term Loan Agreement referred to below

Altria Group, Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(c)(iii) of the Term
Loan Agreement, dated as of December 20, 2018 (the “Term Loan Agreement”), among
Altria Group, Inc. (“Altria”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent for such Lenders. Terms defined in the Term
Loan Agreement are used herein as therein defined.

I have acted as counsel for Altria in connection with the preparation, execution
and delivery of the Term Loan Agreement.

In that connection, I have examined originals, or copies certified to my
satisfaction, of such corporate records of Altria, certificates of public
officials and of officers of Altria, and agreements, instruments and other
documents, as I have deemed relevant and necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of Altria or its officers or of public officials.

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the opinion that, to the best of my knowledge, (i) there is no pending
or threatened action or proceeding against Altria or any of its Subsidiaries
before any court, governmental agency or arbitrator (a “Proceeding”) that
purports to affect the legality, validity, binding effect or enforceability of
the Term Loan Agreement or the Notes, if any, or the consummation of the
transactions contemplated thereby, and (ii) except for Proceedings disclosed in
the Annual Report on Form 10-K of Altria for the fiscal year ended December 31,
2017, Quarterly Reports on Forms 10-Q for the quarterly periods ended March 31,
2018, June 30, 2018 and September 30, 2018 and any Current Reports on Form 8-K
filed subsequent to September 30, 2018 but prior to the Effective Date, or, with
respect to Proceedings commenced after the date of the most recent such document
but prior to the Effective Date, a certificate delivered to the Lenders and
attached hereto, there are no Proceedings that are likely to have a materially
adverse effect upon the financial position or results of operations of Altria
and its Subsidiaries taken as a whole.

Very truly yours,

 

E-2-1



--------------------------------------------------------------------------------

EXHIBIT E-3 - FORM OF

OPINION OF COUNSEL

FOR GUARANTOR

[Letterhead of Hunton Andrews Kurth LLP]

[Effective Date]

To each of the Lenders party

to the Term Loan Agreement referred to below

Term Loan Agreement

Philip Morris USA Inc.

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(c)(vii) of the Term
Loan Agreement, dated as of December 20, 2018 (the “Term Loan Agreement”), among
Altria Group, Inc. (“Altria”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent for such Lenders, in connection with the
issuance of a guarantee, dated December 20, 2018 (“Guarantee”), made by Philip
Morris USA Inc. (“PM USA”) in favor of the Lenders. Terms defined in the Term
Loan Agreement are used herein as therein defined.

We have acted as special counsel for PM USA in connection with the preparation,
execution and delivery of the Guarantee and are furnishing this opinion at the
request of PM USA.

In that connection, we have examined the following documents:

 

  (1)

the Term Loan Agreement;

 

  (2)

the articles of incorporation of PM USA, as amended (the “Charter”);

 

  (3)

the by-laws of PM USA, as amended and restated (the “By-laws”);

 

  (4)

the resolutions of PM USA authorizing the Guarantee; and

 

  (5)

the Guarantee.

We have also examined the originals, or copies certified to our satisfaction, of
such corporate records of PM USA, certificates of public officials and of
officers of PM USA, and agreements, instruments and other documents, as we have
deemed relevant and necessary as a basis for the opinions expressed below. As to
questions of fact material to such opinions, we have, when relevant facts were
not independently established by us, relied upon and assumed the accuracy of the
representations of PM USA set forth in the Guarantee and upon certificates of

 

E-3-1



--------------------------------------------------------------------------------

PM USA or its officers or of public officials. Whenever the phrase “known to us”
is used herein, it refers to the actual knowledge of the attorneys of the firm
involved in the representation of PM USA in connection with the Term Loan
Agreement, without independent investigation. In rendering the opinions
expressed below, we have assumed (i) the authenticity of all documents submitted
to us as originals, (ii) the conformity to the originals of all documents
submitted to us as copies and the authenticity of the originals of such copies,
(iii) the genuineness of all signatures, (iv) the legal capacity of natural
persons, (v) the due authorization, execution and delivery of all documents by
all parties (other than the due authorization, execution and delivery of the
Guarantee by PM USA, as to which we express our opinion in paragraph 2 below)
and (vi) the validity, binding effect and enforceability of all documents (other
than the validity, binding effect and enforceability of the Guarantee upon PM
USA, as to which we express our opinion in paragraph 4 below).

Our opinions expressed below are limited to the law of the State of New York,
the Commonwealth of Virginia and the Federal law of the United States.

Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

1. PM USA is a corporation validly existing and in good standing under the laws
of the Commonwealth of Virginia.

2. PM USA has the corporate power and authority to execute, deliver and perform
its obligations under the Guarantee and PM USA has taken all necessary corporate
action to authorize its execution, delivery and performance of the Guarantee.
The Guarantee has been duly executed and delivered by PM USA.

3. The execution and delivery by PM USA of the Guarantee do not, and the
consummation of the transactions contemplated thereby will not, violate (a) the
Charter or the By-laws or (b) any Federal or State of New York law or regulation
or any law or regulation of the Commonwealth of Virginia that in our experience
is generally applicable to PM USA and to transactions of the type contemplated
by the Guarantee or (c) any of the agreements listed on Annex A hereto (each a
“Material Agreement”).

4. The Guarantee is the legal, valid and binding obligation of PM USA
enforceable under the laws of the State of New York against PM USA in accordance
with its terms.

To the extent that any opinion contained herein relates to the enforceability of
the choice of New York law provisions of the Term Loan Agreement, we have, in
rendering such opinion, relied solely upon New York General Obligations Law
Section 5-1401 and have assumed that the Term Loan Agreement is not entered into
with a view to violate the laws of the jurisdiction in which the contract is to
be performed. Further, such opinion is subject to the qualification that such
enforceability may be limited by important public policies of a more-interested
jurisdiction. We express no opinion regarding whether a court other than a court
of or in the State of New York would give effect to a choice of New York law.

 

E-3-2



--------------------------------------------------------------------------------

The opinion set forth in paragraph 4 above is qualified to the extent
enforceability is subject to the effect of (i) bankruptcy, insolvency,
reorganization, arrangement, moratorium and other similar laws relating to or
affecting the rights of creditors generally, including without limitation
fraudulent conveyance or transfer laws (including, but not limited to, the
common law trust fund doctrine and Section 548 of the United States Bankruptcy
Code), and preference and equitable subordination laws and principles,
(ii) general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and (iii) concepts of materiality,
unconscionability, reasonableness, impracticability or impossibility of
performance, good faith and fair dealing.

Further, we express no opinion as to the legality, validity, enforceability or
effect, as applicable, of:

(i) any provision that purports to (a) confer subject matter jurisdiction on a
court that does not have independent grounds for subject matter jurisdiction,
(b) establish the venue of any action, except to the extent enforceable under
Sections 5-1401 and 5-1402 of the New York General Obligations Law or (c) act as
a waiver of certain rights, including personal service, marshalling of assets or
similar requirements and the right to trial by jury;

(ii) any provision regarding indemnification or contribution to the extent it
violates public policy of the State of New York, or any Federal law or
regulation, or to the extent it purports to provide that a party shall be
indemnified for its own negligence, bad faith, gross negligence or willful
misconduct;

(iii) any provision that requires the payment of liquidated or punitive damages,
interest on interest, prepayment penalties or premiums, late fees or default
rates of interest to the extent that they are found to constitute unenforceable
penalties or forfeitures;

(iv) any provision that purports to grant any person the ability to receive the
remedies of specific performance, injunctive relief, liquidated damages or any
similar remedy in any proceeding;

(v) any provision in the Guarantee pursuant to which Altria waives the benefit
of any constitutional, statutory or common law right to the extent that such a
waiver is deemed to violate public policy;

(vi) any provision providing that PM USA may exercise set-off or similar rights
with respect to the Guarantee or that permits the exercise of rights without
notice or without providing an opportunity to cure failures to perform;

(vii) any provision that excludes money damages as a remedy, if injunctive
relief is not available under applicable law, or that permits a party to pursue
multiple remedies or that provides that all remedies are cumulative or
nonexclusive, or that violates laws relating to claim splitting or collateral
estoppel;

(viii) any provision that gives a party the right to obtain possession of any
property or exercise self-help remedies or other remedies without judicial
process;

 

E-3-3



--------------------------------------------------------------------------------

(ix) any provision in any document regarding severability;

(x) any provision that would alter the terms or rights and obligations of the
parties based on course of dealing, course of performance or the like, or that
provides that failure or delay in taking action may not constitute a waiver of
rights; and

(xi) any provision that requires that amendments or waivers be made in writing,
or that require mitigation of damages.

With respect to our opinion in paragraph 3(c), we have made no examination of or
determination, and express no opinion, as to any accounting, financial or
similar covenant or provision contained in any Material Agreement or the
accuracy as to factual matters of any representation, warranty, data or other
information, whether oral or written, that may have been made by any entity
involved in the transaction described above, whether named herein or otherwise.

This opinion is being furnished to you in connection with Section 3.01(c)(vii)
of the Term Loan Agreement, is solely for the benefit of you and your counsel,
and is not intended for, and may not be relied upon by, any other person or
entity without our prior written consent. We expressly disclaim any obligation
to advise you of any changes of law or facts that may hereafter come or be
brought to our attention which would alter the opinions herein set forth.

Very truly yours,

 

E-3-4



--------------------------------------------------------------------------------

ANNEX A

Material Agreements and Instruments

 

1.

Indenture among Altria Group, Inc., as Issuer, Philip Morris USA Inc., as
Guarantor, and Deutsche Bank Trust Company Americas, as Trustee, dated as of
November 4, 2008

 

2.

Guarantee dated as of September 8, 2008, made by Philip Morris USA Inc., in
favor of The Bank of New York (as successor in interest to JPMorgan Chase Bank,
formerly known as The Chase Manhattan Bank), as trustee for the holders of the
5.625% Notes due 2008, 7.000% Notes due 2013, and 7.750% Debentures due 2027
under the Indenture dated as of December 2, 1996

 

3.

Guarantee dated as of November 14, 2014, made by Philip Morris USA Inc., in
favor of Deutsche Bank Trust Company Americas, as trustee for the registered
holder of the 2.625% Notes due 2020 of Altria Group, Inc.

 

4.

Guarantee dated as of September 16, 2016, made by Philip Morris USA Inc., in
favor of Deutsche Bank Trust Company Americas, as trustee for the registered
holder of the 2.625% Notes due 2026 of Altria Group, Inc.

 

5.

Guarantee dated as of August 9, 2012, made by Philip Morris USA Inc., in favor
of Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 2.850% Notes due 2022 of Altria Group, Inc.

 

6.

Guarantee dated as of May 2, 2013, made by Philip Morris USA Inc., in favor of
Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 2.950% Notes due 2023 of Altria Group, Inc.

 

7.

Guarantee dated as of September 16, 2016, made by Philip Morris USA Inc., in
favor of Deutsche Bank Trust Company Americas, as trustee for the registered
holder of the 3.875% Notes due 2046 of Altria Group, Inc.

 

8.

Guarantee dated as of October 31, 2013, made by Philip Morris USA Inc., in favor
of Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 4.000% Notes due 2024 of Altria Group, Inc.

 

9.

Guarantee dated as of August 9, 2012, made by Philip Morris USA Inc., in favor
of Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 4.250% Notes due 2042 of Altria Group, Inc.

 

10.

Guarantee dated as of May 2, 2013, made by Philip Morris USA Inc., in favor of
Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 4.500% Notes due 2043 of Altria Group, Inc.

 

11.

Guarantee dated as of October 31, 2013, made by Philip Morris USA Inc., in favor
of Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 5.375% Notes due 2044 of Altria Group, Inc.

 

12.

Guarantee dated as of May 5, 2011, made by Philip Morris USA Inc., in favor of
Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 4.750% Notes due 2021 of Altria Group, Inc.

 

E-3-5



--------------------------------------------------------------------------------

13.

Guarantee dated as of February 6, 2009, made by Philip Morris USA Inc., in favor
of Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 9.25% Notes due 2019 of Altria Group, Inc.

 

14.

Guarantee dated as of November 10, 2008, made by Philip Morris USA Inc., in
favor of Deutsche Bank Trust Company Americas, as trustee for the registered
holder of the 9.70% Notes due 2018 of Altria Group, Inc.

 

15.

Guarantee dated as of November 10, 2008, made by Philip Morris USA Inc., in
favor of Deutsche Bank Trust Company Americas, as trustee for the registered
holder of the 9.95% Notes due 2038 of Altria Group, Inc.

 

16.

Guarantee dated as of February 6, 2009, made by Philip Morris USA Inc., in favor
of Deutsche Bank Trust Company Americas, as trustee for the registered holder of
the 10.20% Notes due 2039 of Altria Group, Inc.

 

17.

Intellectual Property Agreement by and between Philip Morris International Inc.
and Philip Morris USA Inc., dated as of January 1, 2008

Term Sheet effective December 17, 2012, between Philip Morris USA Inc., the
other participating manufacturers, and various states and territories for
settlement of the 2003-2012 Non-Participating Manufacturer Adjustment with those
states

 

E-3-6



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OPINION OF

COUNSEL FOR JPMCB,

AS ADMINISTRATIVE AGENT

[Letterhead of Simpson Thacher & Bartlett LLP]

[Effective Date]

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

and

The Lenders listed on Schedule I hereto

    which are parties to the Credit Agreement

    on the date hereof

 

  Re:

Term Loan Agreement dated as of December 20, 2018 (the “Credit Agreement”) among
Altria Group, Inc. (the “Company”), the lending institutions identified in the
Credit Agreement (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent

Ladies and Gentlemen:

We have acted as counsel to JPMorgan Chase Bank, N.A., as Administrative Agent,
in connection with the preparation, execution and delivery of the Credit
Agreement.

This opinion is delivered to you pursuant to Section 3.01(c)(viii) of the Credit
Agreement. Terms used herein which are defined in the Credit Agreement shall
have the respective meanings set forth in the Credit Agreement, unless otherwise
defined herein.

In connection with this opinion, we have examined a copy of the Credit Agreement
signed by the Company and by the Administrative Agents and the Lenders.

In addition, we have examined, and relied as to matters of fact upon, the
documents delivered to you at the closing, and upon originals, or duplicates or
certified or conformed copies, of such records, agreements, documents and other
instruments and such certificates or comparable documents of public officials
and of officers and representatives of the Company and have made such other
investigations as we have deemed relevant and necessary in connection with the
opinion hereinafter set forth. In such examination, we have assumed the
genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as duplicates or certified
or conformed copies and the authenticity of the originals of such latter
documents. In addition, we have relied as to certain matters of fact upon the
representations made in the Credit Agreement.

In rendering the opinion set forth below we have assumed that (1) the Credit
Agreement is a valid and legally binding obligation of each party thereto other
than the Company, (2) the Company is

 

F-1



--------------------------------------------------------------------------------

validly existing and in good standing under the laws of the jurisdiction in
which it is organized, has the corporate power and authority to execute, deliver
and perform its obligations under the Credit Agreement and has duly authorized,
executed and delivered the Credit Agreement in accordance with its
organizational documents, (3)(a) execution, delivery and performance by the
Company of the Credit Agreement do not violate, or require any consent not
obtained under, the laws of the jurisdiction in which it is organized or any
other applicable laws or any order known to us issued by any court or
governmental agency or body and (c) execution, delivery and performance by the
Company of the Credit Agreement will not breach or result in a default under or
result in the creation of any lien upon or security interest in the Company’s
properties pursuant to the terms of any agreement or instrument that is binding
on the Company; and (4) the Company is not an “investment company” within the
meaning of and subject to regulation under the Investment Company Act of 1940,
as amended.

Based upon and subject to the foregoing, and subject to the assumptions,
qualifications and limitations set forth herein, we are of the opinion that the
Credit Agreement constitutes the valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms.

Our opinion set forth above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
(iii) an implied covenant of good faith and fair dealing and (iv) the effects of
the possible judicial application of foreign laws or foreign governmental or
judicial action affecting creditors’ rights.

We express no opinion with respect to:

(A) the effect of any provision of the Credit Agreement that is intended to
permit modification thereof only by means of an agreement in writing by the
parties thereto;

(B) the effect of any provision of the Credit Agreement insofar as it provides
that any Person purchasing a participation from a Lender or other Person may
exercise set-off or similar rights with respect to such participation or that
any Lender or other Person may exercise set-off or similar rights other than in
accordance with applicable law;

(C) the effect of any provision of the Credit Agreement imposing penalties or
forfeitures;

(D) the enforceability of any provision of the Credit Agreement to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; or

(E) the effect of any provision of the Credit Agreement relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

In connection with the provisions of the Credit Agreement whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State of New York, we note the limitation of 28 U.S.C. §§ 1331 and 1332
on subject matter jurisdiction of the federal courts. In connection with the
provisions of the Credit Agreement which relate to forum selection (including,
without limitation, any waiver of any objection to venue or any objection that a
court is an inconvenient forum), we note that under NYCPLR § 510, a New York
State court may have discretion to transfer the

 

F-2



--------------------------------------------------------------------------------

place of trial, and under 28 U.S.C. § 1404(a), a United States district court
has discretion to transfer an action from one federal court to another.

We do not express any opinion herein concerning any law other than the law of
the State of New York and the federal law of the United States.

This opinion letter is rendered to you in connection with the above described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent. This opinion letter may be
furnished to, but may not be relied upon by, a regulatory authority entitled to
request it.

Very truly yours,

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G - FORM OF

CONFIDENTIALITY AGREEMENT

 

To:    [NAME OF BANK] Date:    ________, 20__ Subject:    Altria Group, Inc.
Term Loan Agreement (the “Term Loan Agreement”)

In connection with the Term Loan Agreement for Altria Group, Inc. (the
“Company”), you will be receiving certain information which is non-public,
confidential or proprietary in nature. That information and any other
information, regardless of form, whether oral, written or electronic, concerning
the Company, its subsidiaries or the Term Loan Agreement furnished to you by
[NAME OF LENDER], the Company, Altria Client Services LLC (“Altria Client
Services”) or any of their respective Representatives in connection with the
Term Loan Agreement (at any time on, before or after the date of this
Agreement), together with analyses, compilations or other materials prepared by
you or your Representatives which contain or otherwise reflect such information
or your review of, advice concerning or interest in the Term Loan Agreement is
hereinafter referred to as the “Information.” As used herein, “Representatives”
refers to affiliates, directors, officers, employees, agents, auditors,
attorneys, consultants or other advisors, and references to the Company or
Altria Client Services shall be deemed to include each of their respective
affiliates. In consideration of your receipt of the Information, you agree that:

 

  1.

You will not, without the prior written consent of the Company, use, either
directly or indirectly, any of the Information except in concert with the
Company and Altria Client Services in connection with the Term Loan Agreement
and any other extension of credit made by you to the Company.

 

  2.

You agree to reveal the Information only to your Representatives who need to
know the Information for the purpose of evaluating, administering or monitoring
the Term Loan Agreement, who are informed by you of the confidential nature of
the Information, and who agree to be bound by the terms and conditions of this
Agreement. You agree to be responsible for any breach of this Agreement by any
of your Representatives and to indemnify and hold the Company, Altria Client
Services and their respective Representatives harmless from and against any and
all liabilities, claims, causes of action, costs and expenses (including
attorney fees and expenses) arising out of the breach of this Agreement by you
or your Representatives.

 

  3.

Without the prior written consent of the Company or Altria Client Services, you
shall not disclose to any person (except as otherwise expressly permitted
herein) the fact that the Information has been made available, that discussions
are taking place between the Company, Altria Client Services and you or any
other financial institution concerning the Term Loan Agreement, or any of the
terms, conditions or other facts with respect thereto (including the status
thereof), or that the Term Loan Agreement has been consummated.

 

G-1



--------------------------------------------------------------------------------

  4.

This Agreement shall be inoperative as to any portion of the Information that
(i) is or becomes generally available to the public on a non-confidential basis
through no fault by you or your Representatives, or (ii) is or becomes available
to you on a non-confidential basis from a source other than the Company, Altria
Client Services, [NAME OF LENDER] or their respective Representatives, which
source, to the best of your knowledge, is not prohibited from disclosing such
Information to you by a contractual, legal or fiduciary obligation to the
Company, Altria Client Services, [NAME OF LENDER] or their respective
Representatives.

 

  5.

You may disclose the Information at the request of any regulatory or supervisory
authority having jurisdiction over you or your affiliates; provided that you
request confidential treatment of such Information to the extent permitted by
law; provided further, that, insofar as permitted by law and practicable, you
notify the Company and Altria Client Services in advance of such disclosure
pursuant to the following paragraph.

 

  6.

In the event that you or anyone to whom you transmit the Information pursuant to
this Agreement becomes legally compelled to disclose any of the Information or
the existence of the Term Loan Agreement, you shall provide the Company and
Altria Client Services with notice of such event promptly upon your obtaining
knowledge thereof (provided that you are not otherwise prohibited by law from
giving such notice) so that the Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, you shall furnish only that portion of the Information that is
legally required and shall disclose the Information in a manner reasonably
designed to preserve its confidential nature.

 

  7.

In the event that discussions with you concerning the Term Loan Agreement are
discontinued or your participation in the Term Loan Agreement is otherwise
terminated, you shall deliver to Altria Client Services the copies of the
Information that were furnished to you by or on behalf of the Company and
represent to Altria Client Services that you have destroyed all other copies
thereof, provided that you may maintain copies of the Information, subject to
the terms of this Agreement, as required by law or regulations or document
retention policies applicable to you. All of your obligations hereunder and all
of the rights and remedies of the Company and Altria Client Services and [NAME
OF LENDER] hereunder shall survive any discontinuance of discussions,
termination of your participation or any return or destruction of the
Information.

 

  8.

You acknowledge that disclosure of the Information in violation of the terms of
this Agreement could have material adverse consequences that could not be
adequately compensated by money damages alone, and agree that, in the event of
any breach by you or your Representatives of this Agreement, the Company, Altria
Client Services and their respective Representatives will be entitled to seek
equitable relief (including injunction and specific performance) in addition to
all other remedies available to them at law or in equity.

 

G-2



--------------------------------------------------------------------------------

  9.

The obligations set forth in this Agreement shall survive until the earliest of
two years from the date of this Agreement or until execution of any agreement
between the Company and you with respect to the Term Loan Agreement or an
agreement which contains confidentiality provisions superseding this Agreement.
This Agreement shall govern your confidentiality obligations from the date
hereof with respect to Information furnished to you as described above in
connection with the Term Loan Agreement, and from the date hereof no prior
agreement entered into by you and the Company will apply to such Information.

 

  10.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

THIS AGREEMENT IS IN ADDITION TO AND, EXCEPT AS PROVIDED ABOVE, DOES NOT
SUPERSEDE THE CONFIDENTIALITY AGREEMENTS CONTAINED IN ANY CREDIT AGREEMENTS OF
THE COMPANY OR ITS AFFILIATES TO WHICH YOU ARE A PARTY.

IT IS UNDERSTOOD AND AGREED THAT THE COMPANY, ALTRIA CLIENT SERVICES, [NAME OF
LENDER] AND THEIR RESPECTIVE REPRESENTATIVES MAY RELY ON THIS EXPRESS AGREEMENT.

 

ACCEPTED AND AGREED as of the date written above: [NAME OF BANK] By  

 

  Name:   Title:

 

G-3